Exhibit 10.9

PJT PARTNERS INC.

AND

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

as Rights Agent

STOCKHOLDER RIGHTS AGREEMENT

Dated as of October 1, 2015



--------------------------------------------------------------------------------

Table of Contents

 

            Page   1.     

Certain Definitions

     1    2.     

Appointment of Rights Agent

     8    3.     

Issuance of Right Certificates

     9    4.     

Form of Right Certificates

     10    5.     

Countersignature and Registration

     11    6.     

Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated,
Destroyed, Lost or Stolen Right Certificates

     12    7.     

Exercise of Rights; Purchase Price; Expiration Date of Rights

     13    8.     

Cancellation and Destruction of Right Certificates

     14    9.     

Reservation and Availability of Shares of Preferred Stock

     15    10.     

Preferred Stock Record Date

     16    11.     

Adjustments to Number and Kind of Shares, Number of Rights or Purchase Price

     16    12.     

Certification of Adjustments or Number of Shares

     24    13.     

Consolidation, Merger or Sale or Transfer of Assets or Earning Power

     25    14.     

Fractional Rights and Fractional Shares

     28    15.     

Rights of Action

     29    16.     

Agreement of Right Holders

     29    17.     

Right Certificate Holder Not Deemed a Stockholder

     30    18.     

Concerning the Rights Agent

     30    19.     

Merger or Consolidation or Changed Name of Rights Agent

     31    20.     

Duties of Rights Agent

     31    21.     

Change of Rights Agent

     33    22.     

Issuance of New Right Certificates

     34    23.     

Redemption

     35   



--------------------------------------------------------------------------------

24.     

Exchange of Rights for Common Stock

     36    25.     

Notice of Proposed Actions

     37    26.     

Notices

     38    27.     

Supplements and Amendments

     38    28.     

Successors

     39    29.     

Benefits of this Rights Agreement

     39    30.     

Determinations and Actions by the Board of Directors

     39    31.     

Governing Law

     40    32.     

Counterparts

     40    33.     

Descriptive Headings

     40    34.     

Severability

     40    35.     

Force Majeure

     40   



--------------------------------------------------------------------------------

STOCKHOLDER RIGHTS AGREEMENT

This Stockholder Rights Agreement (the “Rights Agreement”), is dated as of
October 1, 2015, between PJT Partners Inc., a Delaware corporation (the
“Company”), and American Stock Transfer & Trust Company, LLC (the “Rights
Agent”).

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company on September 8, 2015
(i) authorized the issuance and declared a dividend of one right (“Right”) for
each share of the Class A common stock, par value $0.01 per share, of the
Company outstanding on such date and time in advance of the Separation (as such
term is hereinafter defined) as the Board of Directors has determined (such date
and time, the “Record Date”), with the payment of such dividend being
conditioned on the consummation of the Separation, each Right representing the
right to purchase one one-thousandth of a share of Series A Junior Participating
Preferred Stock of the Company having the rights, powers and preferences set
forth in the Certificate of Designation attached hereto as Exhibit A upon the
terms and subject to the conditions hereinafter set forth, and (ii) further
authorized and directed the issuance of one Right with respect to each share of
Common Stock (as such term is hereinafter defined) of the Company that shall
become outstanding between the Record Date and the Distribution Date (as such
term is hereinafter defined);

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties agree as follows:

1. Certain Definitions. For purposes of this Rights Agreement the following
terms shall have the meanings indicated:

(a) A Person shall be deemed to be “Acting in Concert” with another Person if
such Person knowingly acts (whether or not pursuant to an express agreement,
arrangement or understanding, whether oral or in writing) in concert with such
other Person in, or towards a common goal relating to, changing or influencing
the control of the Company or in connection with or as a participant in any
transaction having that purpose or effect, in parallel with such other Person
where at least one additional factor supports a determination by the Board of
Directors that such Person intended to act in concert or in parallel with the
other Person, which such additional factors may include exchanging information,
attending meetings, conducting discussions or making or soliciting invitations
to act in concert or in parallel. A Person who or which is Acting in Concert
with another Person shall also be deemed to be Acting in Concert with any third
party who is also Acting in Concert with such other Person.

(b) “Acquiring Person” shall mean any Person (as such term is hereinafter
defined) who or which, together with all Affiliates (as such term is hereinafter
defined) and Associates (as such term is hereinafter defined) of such Person,
shall be the Beneficial Owner (as such term is hereinafter defined) of fifteen
percent (15%) or more of the outstanding Common Stock of the Company, but shall
not include

(i) the Company, any Subsidiary of the Company, any employee benefit plan or
compensation arrangement of the Company or any Subsidiary of the Company, or any
entity holding securities of the Company to the extent organized, appointed or
established by the Company or any Subsidiary of the Company for or pursuant to
the terms of any such employee benefit plan or compensation arrangement; or

(ii) an Exempt Person (as such term is hereinafter defined);



--------------------------------------------------------------------------------

provided, however, that in no event shall a Person who or which, together with
all Affiliates and Associates of such Person, is the Beneficial Owner of less
than 15% of the Company’s outstanding Common Stock, become an Acquiring Person
solely as a result of

(A) a reduction of the number of shares of outstanding Common Stock due to the
repurchase of outstanding shares of Common Stock by the Company (or any
Subsidiary of the Company or any employee benefit plan of the Company or of any
Subsidiary of the Company) unless and until such Person, after becoming aware
that such Person has become the Beneficial Owner of 15% or more of the then
outstanding Common Stock, acquires beneficial ownership of additional shares of
Common Stock representing 1% or more of the Common Stock then outstanding,
unless upon the consummation of the acquisition of such shares of Common Stock
such Person does not Beneficially Own 15% or more of the Company’s outstanding
shares of Common Stock;

(B) acquisitions of Common Stock by way of a declaration and payment of a pro
rata dividend payable in Common Stock (or securities convertible or exchangeable
into Common Stock) on, or split or subdivision of, the Common Stock of the
Company,

(C) acquisition of Common Stock by way of any unilateral grant of restricted
stock or any other security by the Company or any Subsidiary of the Company or
through the exercise of any options, warrants, rights or similar interests
(including restricted stock) granted by the Company or any Subsidiary of the
Company to its directors, officers and employees pursuant to any equity
incentive or award plan, or

(D) acquisitions of Common Stock upon the exchange of Partnership Units pursuant
to the Exchange Agreement, which reduction or acquisition, as applicable,
increases the percentage of outstanding shares of Common Stock Beneficially
Owned by such Person.

Notwithstanding the foregoing, if (i) the Board of Directors determines in good
faith that a Person who would otherwise be an Acquiring Person, as defined
pursuant to the foregoing provisions of this Section 1(b), has become such
inadvertently (including, without limitation, because (A) such Person was
unaware that it Beneficially Owned a percentage of Common Stock that would
otherwise cause such Person to be an Acquiring Person or (B) such Person was
aware of the extent of its Beneficial Ownership but had no actual knowledge of
the consequences of such Beneficial Ownership under this Rights Agreement) and
without any intention of changing or influencing control of the Company,
and, within two Business Days of being requested by the Company to advise the
Company regarding same, such Person certifies in

 

2



--------------------------------------------------------------------------------

writing that such Person acquired Beneficial Ownership of 15% or more of the
Company’s outstanding Common Stock inadvertently or without such knowledge and
without such intention, and (ii) such Person divests as promptly as practicable,
but in any event within ten Business Days of being requested by the Company to
make such divestment, of a sufficient number of shares of Common Stock so that
such Person would no longer be an “Acquiring Person,” as defined pursuant to the
foregoing provisions of this Section 1(b), then such Person shall not be deemed
to be or to have become an “Acquiring Person” for any purposes of this Rights
Agreement.

(c) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act (as such term is hereinafter defined) as in effect on the date of this
Rights Agreement.

(d) A Person shall be deemed the “Beneficial Owner” of, shall be deemed to
“Beneficially Own” and shall be deemed to have “Beneficial Ownership” of, any
securities

(i) which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly;

(ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has (A) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), whether or not in writing, or upon the exercise
of conversion rights, exchange rights, rights (other than the Rights), warrants
or options, or otherwise; provided, however, that a Person shall not be deemed
the Beneficial Owner of, to Beneficially Own or to have Beneficial Ownership of,
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for purchase or exchange; or (B) the right to vote or dispose of or
has “beneficial ownership” of (as determined pursuant to Rule 13d-3 and 13d-5 of
the General Rules and Regulations under the Exchange Act, or any comparable or
successor rule), including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the Beneficial Owner of, to Beneficially Own, or to have
Beneficial Ownership of, any securities if the agreement, arrangement or
understanding to vote such security (1) arises solely from a revocable proxy or
consent given in response to a public proxy or consent solicitation made
pursuant to, and in accordance with, the applicable rules and regulations of the
Exchange Act and (2) is not also then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report);

(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates is
Acting in Concert or has any agreement, arrangement or understanding (whether or
not in writing) for the purpose of acquiring, holding, voting except as
described in the proviso to clause (B) of subparagraph (ii) of this Section 1(d)
or disposing of any securities of the Company; provided, however, that no Person
who is an officer, director or employee of an Exempt Person shall be deemed,
solely by reason of such Person’s status or authority as such, to be the
Beneficial Owner

 

3



--------------------------------------------------------------------------------

of, to have Beneficial Ownership of or to Beneficially Own any securities that
are Beneficially Owned (as defined in this Section 1(d)), including, without
limitation, in a fiduciary capacity, by an Exempt Person or by any other such
officer, director or employee of an Exempt Person; or

(iv) which are the subject of, or the reference securities for, or that
underlie, any Derivative Interest (as such term is hereinafter defined) of such
Person or any of such Person’s Affiliates or Associates, with the number of
shares of Common Stock deemed beneficially owned being the notional or other
number of shares of Common Stock specified in the documentation evidencing the
Derivative Interest as being subject to be acquired upon the exercise or
settlement of the Derivative Interest or as the basis upon which the value or
settlement amount of such Derivative Interest is to be calculated in whole or in
part or, if no such number of shares of Common Stock is specified in such
documentation, as determined by the Board of Directors in its sole discretion to
be the number of shares of Common Stock to which the Derivative Interest
relates.

For all purposes of this Rights Agreement, any calculation of the number of
shares of Common Stock outstanding at any particular time, including any
calculation for purposes of determining the particular percentage of such
outstanding shares of Common Stock of which any Person is the Beneficial Owner,
shall be made in accordance with the last sentence of Rule 13d-3(d)(1)(i) of the
General Rules and Regulations under the Exchange Act as in effect on the date
hereof.

(e) “Board of Directors” shall mean the Company’s Board of Directors.

(f) “Business Day” shall mean any day other than a Saturday, Sunday, or a day on
which the NYSE (as such term is hereinafter defined) or banking institutions in
the State of New York are authorized or obligated by law or executive order to
close.

(g) “Close of Business” on any given date shall mean 5:00 P.M., New York City
time, on such date; provided, however, that if such date is not a Business Day
it shall mean 5:00 P.M., New York City time, on the next succeeding Business
Day.

(h) “Common Stock” when used with reference to the Company shall mean the
Class A common stock, par value $0.01 per share, of the Company. “Common Stock”
when used with reference to any Person other than the Company which shall be
organized in corporate form shall mean the capital stock or other equity
security with the greatest per share voting power of such Person or, if such
Person is a Subsidiary of or is controlled by another Person, the Person which
ultimately controls such first-mentioned Person. “Common Stock” when used with
reference to any Person other than the Company which shall not be organized in
corporate form shall mean units of beneficial interest which shall represent the
right to participate in profits, losses, deductions and credits of such Person
and which shall be entitled to exercise the greatest voting power per unit of
such Person.

(i) “Common Stock Equivalents” shall have the meaning set forth in
Section 11(a)(iii) hereof.

(j) “Company” shall have the meaning set forth in the preamble hereto.

 

4



--------------------------------------------------------------------------------

(k) “Current Market Price” shall have the meaning set forth in Section 11(d)
hereof.

(l) “Current Value” shall have the meaning set forth in Section 11(a)(iii)
hereof.

(m) “Derivative Interest” shall mean any derivative securities (as defined in
Rule 16a-1 of the General Rules and Regulations under the Exchange Act) with an
exercise or conversion privilege or a settlement payment or mechanism at a price
related to, or with a value derived in whole or in part from the value (or
change in value) of, any class or series of shares of the Company, including,
but not limited to, a long convertible security, a long call option and a short
put option position, in each case, regardless of whether (x) such interest
conveys any voting rights in such security to any Person or any of such Person’s
Affiliates or Associates, (y) such interest is required to be, or is capable of
being, settled through delivery of securities of the Company or through the
delivery of cash or other property, or otherwise or (z) any other transactions
exist to hedge the economic effect of such interest; provided that, for the
purposes of the definition of Derivative Interest, the term “derivative
security” shall also include any security or instrument that would not otherwise
constitute a “derivative security” as a result of any feature that would make
any conversion, exercise or similar right or privilege of such security or
instrument becoming determinable only at some future date or upon the happening
of a future occurrence, in which case the determination of the amount of
securities into which such security or instrument would be convertible or
exercisable shall be made assuming that such security or instrument is
immediately convertible or exercisable at the time of such determination. A
Derivative Interest shall not include any interest, right, option or security
set forth in Rule 16a-1(c)(1)-(5) or (7) of the General Rules and Regulations
under the Exchange Act.

(n) “Distribution Date” shall have the meaning set forth in Section 3(a) hereof.

(o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(p) “Exchange Agreement” shall mean that certain Exchange Agreement, dated
October 1, 2015, by and among the Company, the Partnership, and the holders of
Partnership Units from time to time party thereto.

(q) “Exchange Ratio” shall have the meaning set forth in Section 24(a) hereof.

(r) “Exempt Person” shall mean

(i) The Blackstone Group L.P., the Company or any Subsidiary of the Company,
including, without limitation, in its fiduciary capacity, any employee benefit
plan or employee or director stock plan of the Company or of any Subsidiary of
the Company, or any Person, organized, appointed, established or holding Common
Stock for or pursuant to the terms of any such plan or any Person funding other
employee benefits for employees of the Company or any Subsidiary of the Company;
or

 

5



--------------------------------------------------------------------------------

(ii) any Person who, as of March 4, 2015, Beneficially Owned 15% or more of the
Common Stock of the Company then outstanding (and including as “Beneficially
Owned” for purposes of this clause (ii) (A) any Common Stock which would have
been issued to such Person by virtue of the consummation of the Separation if
the Separation were consummated as of such date and (B) any Common Stock that
may have been issued to such Person upon exchange pursuant to the Exchange
Agreement of Partnership Units (whether or not vested) which would have been
issued to such Person by virtue of the consummation of the Separation if the
Separation were consummated as of such date ), except, with respect to the
Persons named in this clause (ii), any such Person shall no longer be considered
an Exempt Person if, at any time after March 4, 2015, such Person
(A) Beneficially Owns less than 15% of the outstanding Common Stock of the
Company or (B) acquires any additional shares of Common Stock (other than (I) by
way of acquisition of Common Stock as a result of the declaration and payment of
a pro rata dividend payable in Common Stock (or securities convertible or
exchangeable into Common Stock) on, or split or subdivision of, the Common Stock
of the Company, (II) solely as a result of any unilateral grant of restricted
stock or any other security by the Company or through the exercise of any
options, warrants, rights or similar interests (including restricted stock)
granted by the Company to its directors, officers and employees pursuant to any
equity incentive or award plan or (III) acquisitions of Common Stock upon
exchange of Partnership Units pursuant to the Exchange Agreement).

(s) “Expiration Date” shall have the meaning set forth in Section 7(a) hereof.

(t) “Final Expiration Date” shall have the meaning set forth in Section 7(a)
hereof.

(u) “Flip-In Event” shall have the meaning set forth in Section 11(a)(ii)
hereof.

(v) “Flip-In Trigger Date” shall have the meaning set forth in
Section 11(a)(iii) hereof.

(w) “Flip-Over Event” shall mean any event described in clause (x), (y) or
(z) of Section 13(a) hereof.

(x) “NYSE” shall have the meaning set forth in Section 9(b) hereof.

(y) “Partnership” shall mean PJT Partners Holdings LP, a Delaware limited
partnership.

(z) “Partnership Unit” shall mean (i) each Class A Unit (as such term is defined
in the Second Amended and Restated Limited Partnership Agreement of the
Partnership, dated as of October 1, 2015, as such agreement may be amended
and/or restated from time to time) issued as of the date of this Rights
Agreement and (ii) each Class A Unit or other interest in the Partnership that
may be issued by the Partnership in the future that is designated by the Company
and the Partnership as a “Partnership Unit” for purposes of the Exchange
Agreement.

 

6



--------------------------------------------------------------------------------

(aa) “Person” shall mean any individual, firm, corporation, partnership, trust,
limited liability company or other entity, and shall include any successor (by
merger or otherwise) thereof or thereto.

(bb) “Preferred Stock” shall mean the Series A Junior Participating Preferred
Stock, par value $0.01 per share, of the Company having the rights, powers and
preferences set forth in Exhibit A hereto, and, to the extent that there is not
a sufficient number of shares of Series A Junior Participating Preferred Stock
authorized to permit the full exercise of the Rights, any other series of
Preferred Stock, par value $0.01 per share, of the Company designated for such
purpose containing terms substantially similar to the terms of the Series A
Junior Participating Preferred Stock.

(cc) “Preferred Stock Equivalent” shall have the meaning set forth in
Section 11(b) hereof.

(dd) “Principal Party” shall have the meaning set forth in Section 13(b) hereof.

(ee) “Purchase Price” shall have the meaning set forth in Section 4(a) hereof.

(ff) “Record Date” shall have the meaning set forth in the preamble hereto.

(gg) “Redemption Date” shall have the meaning set forth in Section 7(a) hereof.

(hh) “Redemption Price” shall have the meaning set forth in Section 23(a)
hereof.

(ii) “Right” shall have the meaning set forth in the preamble hereto.

(jj) “Right Certificate” shall have the meaning set forth in Section 3(a)
hereof.

(kk) “Rights Agent” shall have the meaning set forth in the preamble hereto.

(ll) “Rights Agreement” shall have the meaning set forth in the preamble hereto.

(mm) “Securities Act” shall mean the Securities Act of 1933, as amended.

(nn) “Separation” shall mean the contribution of the Carbon Business (as such
term is defined in the Separation Agreement) to the Company and the pro rata
distribution to holders of record of common units of The Blackstone Group L.P.
of the Common Stock of the Company.

(oo) “Spread” shall have the meaning set forth in Section 11(a)(iii) hereof.

(pp) “Stock Acquisition Date” shall mean the first date of public announcement
by the Company or an Acquiring Person that an Acquiring Person has become such
or such earlier date as a majority of the Board of Directors shall become aware
of the existence of an Acquiring Person.

 

7



--------------------------------------------------------------------------------

(qq) “Substitution Period” shall have the meaning set forth in
Section 11(a)(iii) hereof.

(rr) “Subsidiary” of a Person shall mean any corporation or other entity of
which securities or other ownership interests having ordinary voting power
sufficient to elect a majority of the board of directors or other persons
performing similar functions are Beneficially Owned, directly or indirectly, by
such Person and any corporation or other entity that is otherwise controlled by
such Person.

(ss) “Summary of Rights” shall have the meaning set forth in Section 3(b)
hereof.

(tt) “Trading Day” shall mean a day on which the principal national securities
exchange on which the shares of Company Common Stock are listed or admitted to
trading is open for the transaction of business or, if such shares of Common
Stock are not listed or admitted to trading on any national securities exchange,
a Business Day.

(uu) “Triggering Event” shall have the meaning set forth in Section 11(a)(ii)
hereof.

(vv) “Trust” shall have the meaning set forth in Section 24 hereof.

(ww) “Trust Agreement” shall have the meaning set forth in Section 24 hereof.

(xx) “Voting Power” shall mean the voting power of all securities of the Company
then outstanding and generally entitled to vote for the election of the Board of
Directors.

Any determination required by the definitions contained in this Section 1 shall
be made by the Board of Directors in its good faith judgment, which
determination shall be binding on the Rights Agent and the holders of the
Rights. The Rights Agent is entitled always to assume the Board of Directors
acted in good faith and shall be fully protected and incur no liability in
reliance thereon.

2. Appointment of Rights Agent. The Company hereby appoints the Rights Agent to
act as rights agent for the Company in accordance with the terms and conditions
hereof, and the Rights Agent hereby accepts such appointment. The Company may
from time to time appoint a co-rights agent as it may deem necessary or
desirable. In the event the Company appoints one or more co-rights agents, the
respective duties of the Rights Agents and any co-rights agents shall be as the
Company shall determine. The Rights Agent shall have no duty to supervise, and
in no event shall be liable for, the acts or omissions of any such co-rights
agent.

 

8



--------------------------------------------------------------------------------

3. Issuance of Right Certificates.

(a) Until the earlier of the Close of Business on (i) the 10th Business Day
after the Stock Acquisition Date (or, if the 10th Business Day after the Stock
Acquisition Date occurs before the Record Date, the Close of Business on the
Record Date) or (ii) the 10th Business Day (or such later date as may be
determined by action of the Board of Directors) after the date of the
commencement by any Person (other than an Exempt Person) of, or of the first
public announcement of the intent of any Person (other than an Exempt Person) to
commence, a tender or exchange offer upon the successful consummation of which
any Person would be an Acquiring Person (irrespective of whether any shares are
actually purchased pursuant to any such offer) (including any such date which is
after the date of this Rights Agreement and prior to the issuance of the Rights;
the earlier of such dates being herein referred to as the “Distribution Date”),
(x) the Rights will be evidenced (subject to the provisions of Sections 3(b) and
3(c) below) by the certificates for the Common Stock registered in the names of
the holders of the Common Stock and not by separate Right Certificates, and
(y) each Right will be transferable only in connection with the transfer of a
share (subject to adjustment as hereinafter provided) of Common Stock. As soon
as practicable after the Distribution Date, the Company will prepare and
execute, the Rights Agent will countersign, and the Company will send or cause
to be sent (and the Rights Agent will, if requested and provided with all
necessary information, send) by first-class, insured, postage prepaid mail, to
each record holder of the Common Stock as of the Close of Business on the
Distribution Date (other than any Acquiring Person or any Associate or Affiliate
of an Acquiring Person), as shown by the records of the Company, to the address
of such holder shown on such records of the Company or the transfer agent or
registrar for the Common Stock, a Right certificate in substantially the form of
Exhibit B hereto (a “Right Certificate”) evidencing one Right for each share of
Common Stock so held. In the event that an adjustment in the number of Rights
per share of Common Stock has been made pursuant to Sections 11 or 13 hereof, at
the time of distribution of the Right Certificates, the Company shall make the
necessary and appropriate rounding adjustments (in accordance with Section 14(a)
hereof), so that Right Certificates representing only whole numbers of Rights
are distributed and cash is paid in lieu of any fractional Rights. As of and
after the Distribution Date, the Rights will be evidenced solely by such Right
Certificates. The Company shall promptly notify the Rights Agent in writing upon
the occurrence of the Distribution Date and, if such notification is given
orally, the Company shall confirm the same in writing on or prior to the
Business Day next following. Until such notice is received by the Rights Agent,
the Rights Agent may presume conclusively for all purposes that the Distribution
Date has not occurred.

(b) On the Record Date, or as soon as practicable thereafter, the Company will
send a copy of a Summary of Terms of Rights Agreement, substantially in the form
attached hereto as Exhibit C (a “Summary of Rights”), by first-class, postage
prepaid mail, to each record holder of Common Stock as of the Close of Business
on the Record Date, at the address of such holder shown on the records of the
Company or the transfer agent or registrar for the Common Stock.

(c) Rights shall be issued in respect of all shares of Common Stock that are
issued (either as an original issuance or from the Company’s treasury) after the
Record Date prior to the earlier of the Distribution Date or the Expiration
Date. With respect to certificates representing such shares of Common Stock
outstanding as of the Record Date, until the

 

9



--------------------------------------------------------------------------------

Distribution Date the Rights will be evidenced by such certificates for Common
Stock registered in the names of the holders thereof together with the Summary
of Rights. Until the Distribution Date (or, if earlier, the Expiration Date),
the surrender for transfer of any certificate for Common Stock outstanding on
the Record Date (with or without a copy of the Summary of Rights), shall also
constitute the surrender for transfer of the Rights associated with the Common
Stock represented thereby.

(d) Certificates issued for Common Stock (including, without limitation,
certificates issued upon transfer or exchange of Common Stock) after the Record
Date but prior to the earlier of the Distribution Date or the Expiration Date
shall have impressed on, printed on, written on or otherwise affixed to them a
legend in substantially the following form:

This certificate also evidences and entitles the holder hereof to certain Rights
as set forth in the Stockholder Rights Agreement between PJT Partners Inc. and
American Stock Transfer & Trust Company, LLC, as Rights Agent, dated as of
October 1, 2015, as the same may be amended or supplemented from time to time
(the “Rights Agreement”), the terms of which hereby are incorporated herein by
reference and a copy of which is on file at the principal executive office of
PJT Partners Inc. Under certain circumstances, as set forth in the Rights
Agreement, such Rights (as such term is defined in the Rights Agreement) will be
evidenced by separate certificates and will no longer be evidenced by this
certificate. PJT Partners Inc. will mail to the holder of this certificate a
copy of the Rights Agreement without charge after receipt by it of a written
request therefor. Under certain circumstances as provided in the Rights
Agreement, Rights issued to, Beneficially Owned by or transferred to any Person
who is or becomes an Acquiring Person (as such terms are defined in the Rights
Agreement) or an Associate or Affiliate (as such terms are defined in the Rights
Agreement) thereof and certain transferees thereof will be null and void and
will no longer be transferable.

With respect to such certificates containing the foregoing legend, the Rights
associated with the Common Stock represented by such certificates shall, until
the Distribution Date, be evidenced by such certificates alone, and registered
holders of Common Stock shall also be the registered holders of the associated
Rights, and the surrender for transfer of any such certificate shall also
constitute the surrender for transfer of the Rights associated with the Common
Stock represented thereby. In the event that the Company purchases or acquires
any shares of Common Stock after the Record Date but prior to the Distribution
Date, any Rights associated with such shares of Common Stock shall be deemed
cancelled and retired so that the Company shall not be entitled to exercise any
Rights associated with the shares of Common Stock no longer outstanding.

Notwithstanding this subsection (d), the omission of a legend shall not affect
the enforceability of any part of this Rights Agreement or the rights of any
holder of the Rights.

4. Form of Right Certificates.

(a) The Right Certificates (and the forms of election to purchase shares and of
assignment to be printed on the reverse thereof), when, as and if issued, shall
be substantially in the form set forth in Exhibit B hereto and may have such
marks of identification or designation and such legends, summaries or
endorsements printed thereon as the Company may deem

 

10



--------------------------------------------------------------------------------

appropriate (but which do not affect the rights, duties or responsibilities of
the Rights Agent) and as are not inconsistent with the provisions of this Rights
Agreement, or as may be required to comply with any law or with any rule or
regulation made pursuant thereto or with any rule or regulation of any stock
exchange on which the Rights may from time to time be listed, or to conform to
usage. Subject to the provisions of Sections 11, 13 and 22 hereof, the Right
Certificates evidencing the Rights issued on the Record Date whenever such
certificates are issued, shall be dated as of the Record Date and the Right
Certificates evidencing Rights to holders of record of Common Stock issued after
the Record Date shall be dated as of the Record Date but shall also be dated to
reflect the date of issuance of such Right Certificate. On their face, Right
Certificates shall entitle the holders thereof to purchase, for each Right, one
one-thousandth of a share of Preferred Stock, or other securities or property as
provided herein, as the same may from time to time be adjusted as provided
herein, at the price per one one-thousandth of a share of Preferred Stock of
$79.00 as the same may from time to time be adjusted as provided herein (the
“Purchase Price”).

(b) Notwithstanding any other provision of this Rights Agreement, any Right
Certificate that represents Rights that are or were at any time on or after the
earlier of the Stock Acquisition Date or the Distribution Date Beneficially
Owned by an Acquiring Person or any Affiliate or Associate thereof (or any
transferee of such Rights) shall have impressed on, printed on, written on or
otherwise affixed to it (if the Company or the Rights Agent has knowledge that
such Person is an Acquiring Person or an Associate or Affiliate thereof or
transferee of such Persons or a nominee of any of the foregoing) a legend in
substantially the following form:

The Beneficial Owner of the Rights represented by this Right Certificate is an
Acquiring Person or an Affiliate or Associate of an Acquiring Person or a
subsequent holder of such Right Certificates Beneficially Owned by such Persons
(as such terms are defined in the Rights Agreement). Accordingly, this Right
Certificate and the Rights represented hereby are null and void and will no
longer be transferable as provided in the Rights Agreement.

The provisions of Section 11(a)(ii) and Section 24 of this Rights Agreement
shall be operative whether or not the foregoing legend is contained on any such
Right Certificates.

5. Countersignature and Registration.

(a) The Right Certificates shall be executed on behalf of the Company by its
President and Chief Executive Officer or any Senior Vice President or any Vice
President of the Company, either manually or by facsimile signature, and have
affixed thereto the Company’s seal or a facsimile thereof which shall be
attested by the Secretary or an Assistant Secretary of the Company, either
manually or by facsimile signature. The Right Certificates shall be
countersigned, either manually or by facsimile signature, by the Rights Agent
and shall not be valid for any purpose unless so countersigned. In case any
officer of the Company who shall have signed any of the Right Certificates shall
cease to be such officer of the Company before countersignature by the Rights
Agent and issuance and delivery by the Company, such Right Certificates,
nevertheless, may be countersigned by the Rights Agent and issued and delivered
by the Company with the same force and effect as though the person who signed
such Right Certificates had not ceased to be such officer of the Company; and
any Right Certificate may be

 

11



--------------------------------------------------------------------------------

signed on behalf of the Company by any person who, at the actual date of the
execution of such Right Certificate, shall be a proper officer of the Company to
sign such Right Certificate, although at the date of the execution of this
Rights Agreement any such person was not such an officer.

(b) Following the Distribution Date and receipt by the Rights Agent of notice to
that effect and all other relevant information referred to in Section 3(a), the
Rights Agent will keep or cause to be kept, at its office designated for such
purpose, records for registration and transfer of the Right Certificates issued
hereunder. Such records shall show the names and addresses of the respective
holders of the Right Certificates, the number of Rights evidenced on its face by
each of the Right Certificates, the date of each of the Right Certificates and
the certificate numbers for each of the Right Certificates.

6. Transfer, Split Up, Combination and Exchange of Right Certificates;
Mutilated, Destroyed, Lost or Stolen Right Certificates.

(a) Subject to the provisions of Sections 7(e), 11(a)(ii) and 14 hereof, at any
time after the Close of Business on the Distribution Date and at or prior to the
Close of Business on the Expiration Date, and following receipt in writing by
the Rights Agent of notice to that effect, any Right Certificate or Certificates
(other than Right Certificates representing Rights that have become null and
void pursuant to Section 11(a)(ii) hereof or that have been exchanged pursuant
to Section 24 hereof) may be (i) transferred or (ii) split up, combined or
exchanged for another Right Certificate or Right Certificates, entitling the
registered holder to purchase a like number of shares of Preferred Stock or
other securities as the Right Certificate or Right Certificates surrendered then
entitled such holder to purchase. Any registered holder desiring to transfer any
Right Certificate shall surrender the Right Certificate at the office of the
Rights Agent designated for such purposes with the form of assignment on the
reverse side thereof duly endorsed (or enclose with such Right Certificate a
written instrument of transfer in form satisfactory to the Company and the
Rights Agent), duly executed by the registered holder thereof or his attorney
duly authorized in writing, and with such signature guaranteed by a member of a
securities approved medallion program. Any registered holder desiring to split
up, combine or exchange any Right Certificate or Right Certificates shall make
such request in writing delivered to the Rights Agent, and shall surrender the
Right Certificate or Right Certificates to be split up, combined or exchanged at
the office of the Rights Agent designated for such purpose. The Right
Certificates are transferable only on the registry books of the Rights Agent.
Neither the Rights Agent nor the Company shall be obligated to take any action
whatsoever with respect to the transfer of any such surrendered Right
Certificate or Right Certificates until the registered holder thereof shall have
(i) properly completed and duly signed the certificate contained in the form of
assignment set forth on the reverse side of each such Right Certificate,
(ii) provided such additional evidence of the identity of the Beneficial Owner
(or former Beneficial Owner) thereof and of the Rights evidenced thereby and the
Affiliates and Associates of such Beneficial Owner (or former Beneficial Owner)
as the Company or the Rights Agent shall reasonably request, and (iii) paid a
sum sufficient to cover any tax or charge that may be imposed in connection with
any transfer, split up, combination or exchange of Right Certificates as
required by Section 9(d) hereof. Thereupon the Rights Agent shall, subject to
Sections 4(b), 7(e), 11 and 14 hereof, manually countersign and deliver to the
Person entitled thereto a Right Certificate or Right Certificates, as the case
may be, as so requested, registered in

 

12



--------------------------------------------------------------------------------

such name or names as may be designated by the surrendering registered holder.
The Company may require payment from the holder of a Right Certificate of a sum
sufficient to cover any tax or charge that may be imposed in connection with any
transfer, split up, combination or exchange of Right Certificates. The Rights
Agent shall have no duty or obligation to take any action under this
Section 6(a) or any other section of this Rights Agreement which requires the
payment by a Rights holder of applicable taxes or charges unless and until the
Rights Agent is satisfied that all such taxes and/or charges have been paid.

(b) Subject to the provisions of Section 11(a)(ii) hereof, upon receipt by the
Company and the Rights Agent of evidence satisfactory to them of the loss,
theft, destruction or mutilation of a Right Certificate, and, in case of loss,
theft or destruction, of indemnity or security satisfactory to them, and, if
requested by the Company or the Rights Agent, reimbursement to the Company and
the Rights Agent of all reasonable expenses incidental thereto, and upon
surrender to the Rights Agent and cancellation of the Right Certificate if
mutilated, the Company will make, execute and deliver a new Right Certificate of
like tenor to the Rights Agent for countersignature and delivery to the
registered owner in lieu of the Right Certificate so lost, stolen, destroyed or
mutilated.

7. Exercise of Rights; Purchase Price; Expiration Date of Rights.

(a) Subject to Section 11(a)(ii) hereof, the Rights shall become exercisable,
and may be exercised to purchase Preferred Stock, except as otherwise provided
herein, in whole or in part at any time on or after the Distribution Date upon
surrender of the Right Certificate, with the form of election to purchase on the
reverse side thereof properly completed and duly executed (with such signature
duly guaranteed), to the Rights Agent at the office of the Rights Agent
designated for such purpose, together with payment of the Purchase Price with
respect to each Right exercised, subject to adjustment as hereinafter provided,
and an amount equal to any tax or charge required to be paid under Section 9(d)
hereof, by certified check, cashier’s check, bank draft or money order payable
to the order of the Company, at or prior to the Close of Business on the
earliest of (i) October 1, 2018 (the “Final Expiration Date”), (ii) the time at
which the Rights are redeemed as provided in Section 23 hereof (such date being
herein referred to as the “Redemption Date”), or (iii) the time at which all
such Rights are exchanged as provided in Section 24 hereof (the earliest of (i),
(ii), and (iii) being herein referred to as the “Expiration Date”). Except for
those provisions herein which expressly survive the termination of this Rights
Agreement, this Rights Agreement shall terminate at such time as the Rights are
no longer exercisable hereunder.

(b) The Purchase Price and the number of shares of Preferred Stock or other
securities or consideration to be acquired upon exercise of a Right shall be
subject to adjustment from time to time as provided in Sections 11 and 13
hereof. The Purchase Price shall be payable in lawful money of the United States
of America, in accordance with Section 7(c) hereof.

(c) Except as provided in Section 11(a)(ii) hereof, upon receipt of a Right
Certificate with the form of election to purchase properly completed and duly
executed, accompanied by payment of the Purchase Price (as such amount may be
reduced pursuant to Section 11(a)(iii) hereof) or so much thereof as is
necessary for the shares to be purchased and an amount equal to any applicable
tax or charge required to be paid under Section 9(d) hereof, by

 

13



--------------------------------------------------------------------------------

certified check, cashier’s check, bank draft or money order payable to the order
of the Company, the Rights Agent shall, subject to Section 20(k) hereof,
thereupon promptly (i) requisition from any transfer agent of the Preferred
Stock (or make available if the Rights Agent is the transfer agent) certificates
for the number of shares of Preferred Stock so elected to be purchased and the
Company will comply and hereby authorizes and directs such transfer agent to
comply with all such requests, (ii) when necessary, requisition from the Company
the amount of cash to be paid in lieu of issuance of fractional shares in
accordance with Section 14(b) hereof, and (iii) promptly after receipt of such
Preferred Stock certificates cause the same to be delivered to or upon the order
of the registered holder of such Right Certificate, registered in such name or
names as may be designated by such holder, and, when necessary, after receipt of
the cash requisitioned from the Company promptly deliver such cash to or upon
the order of the registered holder of such Right Certificate. In the event of a
purchase of securities, other than Preferred Stock, pursuant to Section 11(a) or
Section 13 hereof, the Company shall promptly provide written notice to the
Rights Agent and the Rights Agent, relying on such notice, shall promptly take
the appropriate actions corresponding to the foregoing clauses (i) through
(iii). In the event that the Company is obligated to issue other securities of
the Company, pay cash and/or distribute other property pursuant to Section 11(a)
hereof, the Company will make all arrangements necessary so that such other
securities, cash and/or other property are available for distribution by the
Rights Agent, if and when necessary to comply with this Rights Agreement.

(d) Except as otherwise provided herein, in case the registered holder of any
Right Certificate shall exercise less than all the Rights evidenced thereby, a
new Right Certificate evidencing Rights equivalent to the Rights remaining
unexercised shall be issued by the Rights Agent to the registered holder of such
Right Certificate or to his duly authorized assigns, subject to the provisions
of Sections 6 and 14 hereof.

(e) Notwithstanding anything in this Rights Agreement to the contrary, neither
the Rights Agent nor the Company shall be obligated to undertake any action with
respect to a registered holder of Rights or other securities upon the occurrence
of any purported exercise as set forth in this Section 7 unless such registered
holder shall have (i) properly completed and duly signed the certificate
contained in the form of election to purchase set forth on the reverse side of
the Right Certificate surrendered for such exercise and (ii) provided such
additional evidence of the identity of the Beneficial Owner (or former
Beneficial Owner) or Affiliates or Associates thereof and the rights evidenced
thereby as the Company or the Rights Agent shall reasonably request.

8. Cancellation and Destruction of Right Certificates. All Right Certificates
surrendered for the purpose of exercise, transfer, split up, combination or
exchange shall, if surrendered to the Company or to any of its agents, be
delivered to the Rights Agent for cancellation or in cancelled form, or, if
surrendered to the Rights Agent, shall be cancelled by it, and no Right
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Rights Agreement. The Company shall deliver to the
Rights Agent for cancellation and retirement, and the Rights Agent shall so
cancel and retire, any Right Certificate purchased or acquired by the Company
otherwise than upon the exercise thereof. The Rights Agent shall deliver all
cancelled Right Certificates to the Company, or shall, at the written request of
the Company, destroy such cancelled Right Certificates, and in such case shall
deliver a certificate of destruction thereof to the Company.

 

14



--------------------------------------------------------------------------------

9. Reservation and Availability of Shares of Preferred Stock.

(a) The Company covenants and agrees that at all times it will cause to be
reserved and kept available, out of and to the extent of its authorized and
unissued shares of Preferred Stock not reserved for another purpose (and,
following the occurrence of a Triggering Event, other securities) or held in its
treasury, the number of shares of Preferred Stock (and, following the occurrence
of a Triggering Event, other securities) that, as provided in this Rights
Agreement, including Section 11(a)(iii) hereof, will be sufficient to permit the
exercise in full of all outstanding Rights; provided, however, that the Company
shall be required to reserve and keep available shares of Preferred Stock or
other securities sufficient to permit the exercise in full of all outstanding
Rights pursuant to the adjustments set forth in Section 11(a)(ii),
Section 11(a)(iii) or Section 13 hereof only if, and to the extent that, the
Rights become exercisable.

(b) The Company shall use its best efforts (i) to cause, from and after such
time as the Rights become exercisable, the Rights and all shares of Preferred
Stock (and following the occurrence of a Triggering Event, other securities)
issued or reserved for issuance upon exercise thereof to be reported by the New
York Stock Exchange (“NYSE”) or such other system then in use, and if the
Preferred Stock shall become listed on any national securities exchange, to
cause, from and after such time as the Rights become exercisable, the Rights and
all shares of Preferred Stock (and, following the occurrence of a Triggering
Event, other securities) issued or reserved for issuance upon exercise thereof
to be listed on such exchange upon official notice of issuance upon such
exercise and (ii) if then necessary, to permit the offer and issuance of such
shares of Preferred Stock (and, following the occurrence of a Triggering Event,
other securities), register and qualify such share of Preferred Stock (and,
following the occurrence of a Triggering Event, other securities) under the
Securities Act and any applicable state securities or “blue sky” laws (to the
extent exemptions therefrom are not available), cause such registration
statement and qualifications to become effective as soon as possible after such
filing and keep such registration and qualifications effective until the earlier
of (x) the date as of which the Rights are no longer exercisable for such
securities and (y) the Expiration Date of the Rights. The Company may
temporarily suspend, for a period of time not to exceed ninety (90) days, the
exercisability of the Rights in order to prepare and file a registration
statement under the Securities Act and permit it to become effective. Upon any
such suspension, the Company shall issue a public announcement stating that the
exercisability of the Rights has been temporarily suspended, as well as a public
announcement at such time as the suspension is no longer in effect. The Company
shall notify the Rights Agent whenever it makes a public announcement pursuant
to this Section 9(b) and give the Rights Agent a copy of such announcement.
Notwithstanding any provision of this Rights Agreement to the contrary, the
Rights shall not be exercisable in any jurisdiction unless the requisite
qualification or exemption in such jurisdiction shall have been obtained and
until a registration statement under the Securities Act (if required) shall have
been declared effective.

(c) The Company covenants and agrees that it will take all such action as may be
necessary to ensure that all shares of Preferred Stock (and following the
occurrence of a Triggering Event, other securities) delivered upon exercise of
Rights shall, at the time of delivery of the certificates for such securities
(subject to payment of the Purchase Price in respect thereof), be duly and
validly authorized and issued and fully paid and nonassessable shares in
accordance with applicable law.

 

15



--------------------------------------------------------------------------------

(d) The Company further covenants and agrees that it will pay when due and
payable any and all federal and state transfer taxes and charges which may be
payable in respect of the issuance or delivery of the Right Certificates or of
any shares of Preferred Stock (or other securities, as the case may be) upon the
exercise of Rights. The Company shall not, however, be required to pay any tax
or charge which may be payable in respect of any transfer or delivery of Right
Certificates to a Person other than, or the issuance or delivery of certificates
for Preferred Stock (or other securities, as the case may be) upon exercise of
Rights in a name other than that of, the registered holder of the Right
Certificate, and the Company shall not be required to issue or deliver a Right
Certificate or certificate for Preferred Stock (or other securities, as the case
may be) to a Person other than such registered holder until any such tax and
charge shall have been paid (any such tax or charge being payable by the holder
of such Right Certificate at the time of surrender) or until it has been
established to the Company’s or the Rights Agent’s satisfaction that no such tax
or charge is due.

10. Preferred Stock Record Date. Each Person in whose name any certificate for
shares of Preferred Stock (or other securities, as the case may be) is issued
upon the exercise of Rights shall for all purposes be deemed to have become the
holder of record of the shares of Preferred Stock (or other securities, as the
case may be) represented thereby on, and such certificate shall be dated, the
date upon which the Right Certificate evidencing such Rights was duly
surrendered and payment of the Purchase Price (and any applicable taxes or
charges) was duly made. Prior to the exercise of the Rights evidenced thereby,
the holder of a Right Certificate, as such, shall not be entitled to any rights
of a stockholder of the Company with respect to the shares for which the Rights
shall be exercisable, including, without limitation, the right to vote, to
receive dividends or other distributions or to exercise any preemptive rights,
if any, and shall not be entitled to receive any notice of any proceedings of
the Company, except as provided herein.

11. Adjustments to Number and Kind of Shares, Number of Rights or Purchase
Price. The number and kind of shares of Preferred Stock or other securities or
property subject to purchase upon the exercise of each Right, the number of
Rights outstanding and the Purchase Price are subject to adjustment from time to
time as follows:

(a)

(i) In the event the Company shall at any time after the date of this Rights
Agreement (A) declare or pay any dividend on Preferred Stock payable in shares
of Preferred Stock, (B) subdivide or split the outstanding shares of Preferred
Stock into a greater number of shares, (C) combine or consolidate the
outstanding shares of Preferred Stock into a smaller number of shares or effect
a reverse split of the outstanding shares of Preferred Stock, or (D) issue any
shares of its capital stock in a reclassification of the Preferred Stock
(including, without limitation, any such reclassification in connection with a
consolidation or merger in which the Company is the continuing or surviving
corporation), except as otherwise provided in this Section 11(a), the Purchase
Price in effect at the time of the record date for such dividend or of the
effective date of such subdivision, combination or reclassification, and the
number and

 

16



--------------------------------------------------------------------------------

kind of shares of Preferred Stock or capital stock, as the case may be, issuable
on such date, shall be proportionately adjusted so that the holder of any Right
exercised after such time shall be entitled to receive, upon payment of the
Purchase Price then in effect, the aggregate number and kind of shares of
capital stock or other securities, which, if such Right had been exercised
immediately prior to such date, the holder thereof would have owned upon such
exercise and been entitled to receive by virtue of such dividend, subdivision,
combination or reclassification. If an event occurs which would require an
adjustment under both this Section 11(a)(i) and Section 11(a)(ii) hereof, the
adjustment provided for in this Section 11(a)(i) shall be in addition to, and
shall be made prior to, any adjustment required pursuant to Section 11(a)(ii).

(ii) Subject to Section 24, in the event that any Person becomes an Acquiring
Person (a “Flip-In Event” or a “Triggering Event”), then upon the first
occurrence of such Flip-In Event (i) the Purchase Price shall be adjusted to be
the Purchase Price in effect immediately prior to the Flip-In Event multiplied
by the number of one one-thousandth of a share of Preferred Stock for which a
Right was exercisable immediately prior to such Flip-In Event, whether or not
such Right was then exercisable, and (ii) each holder of a Right, except as
otherwise provided in this Section 11(a)(ii) and Section 11(a)(iii) hereof,
shall thereafter have the right to receive, upon exercise thereof at a price
equal to the Purchase Price (as so adjusted), in accordance with the terms of
this Rights Agreement and in lieu of shares of Preferred Stock, such number of
shares of Common Stock of the Company as shall equal the result obtained by
dividing the Purchase Price (as so adjusted) by 50% of the Current Market Price
per share of the Common Stock (determined pursuant to Section 11(d) hereof) on
the date of such Flip-In Event; provided, however, that the Purchase Price (as
so adjusted) and the number of shares of Common Stock so receivable upon the
exercise of a Right shall, following the Flip-In Event, be subject to further
adjustment as appropriate in accordance with Section 11(f) hereof.
Notwithstanding anything in this Rights Agreement to the contrary, however, from
and after the Flip-In Event, any Rights that are Beneficially Owned by (x) any
Acquiring Person (or any Affiliate or Associate of any Acquiring Person), (y) a
transferee of any Acquiring Person (or any such Affiliate or Associate) who
becomes a transferee after the Flip-In Event or (z) a transferee of any
Acquiring Person (or any such Affiliate or Associate) who became a transferee
prior to or concurrently with the Flip-In Event pursuant to either (I) a
transfer from the Acquiring Person to holders of its equity securities or to any
Person with whom it has any continuing agreement, arrangement or understanding,
whether written or otherwise, regarding the transferred Rights or (II) a
transfer which the Board of Directors has determined is part of a plan,
agreement, arrangement or understanding, whether written or otherwise, which has
the purpose or effect of avoiding the provisions of this paragraph, and
subsequent transferees of such Persons, shall be null and void without any
further action and any holder of such Rights shall thereafter have no rights
whatsoever with respect to such Rights under any provision of this Rights
Agreement. The Company shall notify the Rights Agent when this Section 11(a)(ii)
applies and shall use all reasonable efforts to ensure that the provisions of
this Section 11(a)(ii) are complied with, but neither the Company nor the Rights
Agent shall have any liability to any holder of Right Certificates or other
Person as a result of the Company’s failure to make any determinations with
respect to an Acquiring Person or its Affiliates, Associates or transferees
hereunder. From and after the Flip-In Event, no Right Certificate shall be
issued pursuant to Section 3 or Section 6 hereof that represents Rights that are
or have become null and void pursuant to the provisions of this paragraph, and
any Right Certificate delivered to the Rights Agent that represents Rights that
are or have become null and void pursuant to the provisions of this paragraph
shall be cancelled.

 

17



--------------------------------------------------------------------------------

The Company shall give the Rights Agent written notice of the identity of any
such Acquiring Person, Associate or Affiliate, or the nominee of any of the
foregoing, and the Rights Agent may rely on such notice in carrying out its
duties under this Rights Agreement and shall be deemed not to have any knowledge
of the identity of any such Acquiring Person, Associate or Affiliate, or the
nominee of any of the foregoing unless and until it shall have received such
notice.

(iii) The Company may at its option substitute for a share of Common Stock
issuable upon the exercise of Rights in accordance with the foregoing
subparagraph (ii) such number or fractions of shares of Preferred Stock having
an aggregate current market value equal to the Current Market Price of a share
of Common Stock of the Company. In the event that there shall not be sufficient
shares of Common Stock issued but not outstanding or authorized but unissued to
permit the exercise in full of the Rights in accordance with the foregoing
subparagraph (ii), the Board of Directors shall, to the extent permitted by
applicable law and any material agreements then in effect to which the Company
is a party (A) determine the excess (such excess, the “Spread”) of (1) the value
of the shares of Common Stock issuable upon the exercise of a Right in
accordance with the foregoing subparagraph (ii) (the “Current Value”) over
(2) the Purchase Price (as adjusted in accordance with the foregoing
subparagraph (ii)), and (B) with respect to each Right (other than Rights which
have become null and void pursuant to the foregoing subparagraph (ii)), make
adequate provision to substitute for the shares of Common Stock issuable in
accordance with the foregoing paragraph (ii) upon exercise of the Right and
payment of the Purchase Price (as adjusted in accordance therewith), (1) cash,
(2) a reduction in such Purchase Price, (3) shares of Preferred Stock or other
equity securities of the Company (including, without limitation, shares or
fractions of shares of preferred stock which, by virtue of having dividend,
voting and liquidation rights substantially comparable to those of the shares of
Common Stock, are deemed in good faith by the Board of Directors to have
substantially the same value as the shares of Common Stock (such shares of
Preferred Stock and shares or fractions of shares of preferred stock being
hereinafter referred to as “Common Stock Equivalents”), (4) debt securities of
the Company, (5) other assets, or (6) any combination of the foregoing, having a
value which, when added to the value of the shares of Common Stock actually
issued upon exercise of such Right, shall have an aggregate value equal to the
Current Value (less the amount of any reduction in such Purchase Price), where
such aggregate value has been determined by the Board of Directors upon the
advice of a nationally recognized investment banking firm selected in good faith
by the Board of Directors; provided, however, that if the Company shall not make
adequate provision to deliver value pursuant to clause (B) above within 30 days
following but not including the date of the Flip-In Event (the “Flip-In Trigger
Date”), then the Company shall be obligated to deliver, to the extent permitted
by applicable law and any material agreements then in effect to which the
Company is a party, upon the surrender for exercise of a Right and without
requiring payment of such Purchase Price, shares of Common Stock of the Company
(to the extent available), and then, if necessary, such number or fractions of
shares of Preferred Stock (to the extent available) and then, if necessary,
cash, which shares and/or cash have an aggregate value equal to the Spread. If
the Board of Directors shall determine in good faith that it is likely that
sufficient additional shares of Common Stock and/or Common Stock Equivalents
could be authorized for issuance upon exercise in full of the Rights, the 30-day
period set forth above may be extended to the extent necessary, but not more
than 90 days after but not including the Flip-In Trigger Date, in order that the
Company may seek stockholder approval for the authorization of such additional
shares of Common Stock or Common Stock Equivalents (such 30-day period, as it
may be extended

 

18



--------------------------------------------------------------------------------

being hereinafter referred to as the “Substitution Period”). To the extent that
the Company determines that some action need be taken pursuant to the second
and/or third sentence of this Section 11(a)(iii), the Company (x) shall provide,
subject to Section 11(a)(ii) hereof and the last sentence of this
Section 11(a)(iii), that such action shall apply uniformly to all outstanding
Rights, and (y) may suspend the exercisability of the Rights until the
expiration of the Substitution Period in order to seek any authorization of
additional shares and/or to decide the appropriate form of distribution to be
made pursuant to the second sentence of this Section 11(a)(iii) and to determine
the value thereof. In the event of any such suspension, the Company shall issue
a public announcement stating that the exercisability of the Rights has been
temporarily suspended, as well as a public announcement at such time as the
suspension is no longer in effect and the Company shall promptly provide the
Rights Agent with a copy of such announcements. For purposes of this
Section 11(a)(iii), the value of the Common Stock shall be the Current Market
Price per share of the Common Stock on the Flip-In Trigger Date and the per
share or per unit value of any Common Stock Equivalent shall be deemed to equal
the Current Market Price per share of the Common Stock on such date. The Board
of Directors may, but shall not be required to, establish procedures to allocate
the right to receive Common Stock upon the exercise of the Rights among holders
of Rights pursuant to this Section 11(a)(iii).

(b) In case the Company shall fix a record date for the issuance of rights
(other than the Rights), options or warrants to all holders of Preferred Stock
entitling them to subscribe for or purchase Preferred Stock (for a period
expiring within 45 calendar days after but not including such record date),
shares having the same rights, privileges and preferences as the Preferred Stock
(a “Preferred Stock Equivalent”) or securities convertible into Preferred Stock
or Preferred Stock Equivalent at a price per share of Preferred Stock or
Preferred Stock Equivalent (or having a conversion price per share, if a
security is convertible into Preferred Stock or Preferred Stock Equivalent) less
than the Current Market Price per share of Preferred Stock on such record date,
the Purchase Price to be in effect after such record date shall be determined by
multiplying the Purchase Price in effect immediately prior to such record date
by a fraction, the numerator of which shall be the number of shares of Preferred
Stock outstanding on such record date, plus the number of shares of Preferred
Stock which the aggregate offering price of the total number of shares of
Preferred Stock and/or Preferred Stock Equivalent (and/or the aggregate initial
conversion price of the convertible securities so to be offered) would purchase
at such Current Market Price, and the denominator of which shall be the number
of shares of Preferred Stock outstanding on such record date, plus the number of
additional shares of Preferred Stock and/or Preferred Stock Equivalent to be
offered for subscription or purchase (or into which the convertible securities
so to be offered are initially convertible). In case such subscription price may
be paid by delivery of consideration part or all of which is in a form other
than cash, the value of such non-cash consideration shall be as determined in
good faith by the Board of Directors, whose determination shall be described in
a statement filed with the Rights Agent. Shares of Preferred Stock owned by or
held for the account of the Company shall not be deemed outstanding for the
purpose of any such computation. Such adjustment shall be made successively
whenever such a record date is fixed, and in the event that such rights or
warrants are not so issued, the Purchase Price shall be adjusted to be the
Purchase Price which would then be in effect if such record date had not been
fixed.

(c) In case the Company shall fix a record date for a distribution to all
holders of Preferred Stock (including any such distribution made in connection
with a consolidation or

 

19



--------------------------------------------------------------------------------

merger in which the Company is the continuing corporation) of evidences of
indebtedness, cash, assets (other than a dividend payable in Preferred Stock,
but including any dividend payable in shares other than Preferred Stock) or
subscription rights or warrants (excluding those referred to in Section 11(b)
hereof), the Purchase Price to be in effect after such record date shall be
determined by multiplying the Purchase Price in effect immediately prior to such
record date by a fraction, the numerator of which shall be the Current Market
Price per share of Preferred Stock on such record date, less the fair market
value (as determined in good faith by the Board of Directors, whose
determination shall be described in a statement filed with the Rights Agent) of
the portion of the cash, assets or evidences of indebtedness to be distributed
or of such subscription rights or warrants applicable to a share of Preferred
Stock and the denominator of which shall be such Current Market Price per share
of Preferred Stock. Such adjustments shall be made successively whenever such a
record date is fixed, and in the event that such distribution is not so made,
the Purchase Price shall be adjusted to be the Purchase Price which would have
been in effect if such record date had not been fixed.

(d)

(i) For the purpose of any computation hereunder, other than computations made
pursuant to Section 11(a)(iii) hereof, the “Current Market Price” per share of
Common Stock on any date shall be deemed to be the average of the daily closing
prices per share of the Common Stock for the 30 consecutive Trading Days
immediately prior to, but not including, such date, and for purpose of
computations made pursuant to Section 11(a)(iii) hereof, the “Current Market
Price” per share of the Common Stock on any date shall be deemed to be the
average of the daily closing prices per share of the Common Stock for the 10
consecutive Trading Days immediately following, but not including, such date;
provided, however, that in the event that the Current Market Price per share of
the Common Stock is determined during a period following the announcement by the
issuer of the Common Stock of (i) any dividend or distribution on the Common
Stock (other than a regular quarterly cash dividend and other than the Rights),
(ii) any subdivision, combination or reclassification of the Common Stock, and
prior to the expiration of the requisite 30 Trading Day or 10 Trading Day
period, as set forth above, after the ex-dividend date for such dividend or
distribution, or the record date for such subdivision, combination or
reclassification occurs, then, and in each such case, the Current Market Price
shall be properly adjusted to take into account ex-dividend trading. The closing
price for each day shall be the last sale price, regular way, or, in case no
such sale takes place on such day, the average of the closing bid and asked
prices, regular way, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on NYSE or, if the shares of Common Stock are not listed or admitted to
trading on NYSE, as reported in the principal consolidated transaction reporting
system with respect to securities listed on the principal national securities
exchange on which the shares of Common Stock are listed or admitted to trading
or, if the shares of Common Stock are not listed or admitted to trading on any
national securities exchange, the last quoted sale price or, if not so quoted,
the average of the high bid and low asked prices in the over-the-counter market,
as reported by NYSE or such other system then in use, or, if on any such date
the shares of Common Stock are not quoted by any such organization, the average
of the closing bid and asked prices as furnished by a professional market maker
making a market in the Common Stock selected by the Board of Directors. If on
any such date no market maker is making a market in the Common Stock, the fair
value of such shares on such date as determined in good faith by the

 

20



--------------------------------------------------------------------------------

Board of Directors shall be used and shall be binding on the Rights Agent. If
the Common Stock is not publicly held or not so listed or traded, “Current
Market Price” per share shall mean the fair value per share as determined in
good faith by the Board of Directors, whose determination shall be described in
a statement filed with the Rights Agent and shall be conclusive for all
purposes.

(ii) For the purpose of any computation hereunder, the “Current Market Price”
per share (or one one-thousandth of a share) of Preferred Stock shall be
determined in the same manner as set forth above for the Common Stock in
clause (i) of this Section 11(d) (other than the last sentence thereof). If the
Current Market Price per share (or one one-thousandth of a share) of Preferred
Stock cannot be determined in the manner provided above or if the Preferred
Stock is not publicly held or listed or traded in a manner described in
clause (i) of this Section 11(d), the “Current Market Price” per share of
Preferred Stock shall be conclusively deemed to be an amount equal to 1,000 (as
such number may be appropriately adjusted for such events as stock splits, stock
dividends and recapitalizations with respect to the Common Stock occurring after
the date of this Rights Agreement) multiplied by the Current Market Price per
share of the Common Stock and the “Current Market Price” per one one-thousandth
of a share of Preferred Stock shall, be equal to the Current Market Price per
share of the Common Stock (as appropriately adjusted). If neither the Common
Stock nor the Preferred Stock is publicly held or so listed or traded, “Current
Market Price” shall mean the fair value per share as determined in good faith by
the Board of Directors, whose determination shall be described in a statement
filed with the Rights Agent and shall be conclusive for all purposes.

(e) Anything herein to the contrary notwithstanding, no adjustment in the
Purchase Price shall be required unless such adjustment would require an
increase or decrease of at least one percent (1%) in the Purchase Price;
provided, however, that any adjustments which by reason of this Section 11(e)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment. All calculations under this Section 11 shall be made
to the nearest cent or to the nearest ten-thousandth of a share of Common Stock
or other share or one-hundred-thousandth of a share of Preferred Stock, as the
case may be. Notwithstanding the first sentence of this Section 11(e), any
adjustment required by this Section 11 shall be made no later than the earlier
of (i) three years from the date of the transaction which mandates such
adjustment, or (ii) the Expiration Date.

(f) If as a result of an adjustment made pursuant to Section 11(a)(ii) or
Section 13(a) hereof, the holder of any Right thereafter exercised shall become
entitled to receive any shares of capital stock other than Preferred Stock,
thereafter the number of such other shares so receivable upon exercise of any
Right and the Purchase Price thereof shall be subject to adjustment from time to
time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the shares of Preferred Stock contained in
Sections 11(a), (b), (c), (e), (g), (h), (i), (j), (k) and (m) hereof, and the
provisions of Sections 7, 9, 10, 13 and 14 hereof with respect to the Preferred
Stock shall apply on like terms to any such other shares.

(g) All Rights originally issued by the Company subsequent to any adjustment
made to the Purchase Price hereunder shall evidence the right to purchase, at
the adjusted Purchase Price, the number of shares of Preferred Stock purchasable
from time to time hereunder upon exercise of the Rights, all subject to further
adjustment as provided herein.

 

21



--------------------------------------------------------------------------------

(h) Unless the Company shall have exercised its election as provided in
Section 11(i), upon each adjustment of the Purchase Price as a result of the
calculations made in Sections 11(b) and (c), each Right outstanding immediately
prior to the making of such adjustment shall thereafter evidence the right to
purchase, at the adjusted Purchase Price, that number of one one-thousandth of a
share of Preferred Stock (calculated to the nearest one-hundred-thousandth)
obtained by (i) multiplying (x) the number of one one-thousandth of a share of
Preferred Stock covered by a Right immediately prior to this adjustment, by
(y) the Purchase Price in effect immediately prior to such adjustment of the
Purchase Price, and (ii) dividing the product so obtained by the Purchase Price
in effect immediately after such adjustment of the Purchase Price.

(i) The Company may elect on or after the date of any adjustment of the Purchase
Price or any adjustment to the number of shares of Preferred Stock for which a
Right may be exercised made pursuant to Sections 11(a)(i), (b) or (c), to adjust
the number of Rights in lieu of any adjustment in the number of shares of
Preferred Stock purchasable upon the exercise of a Right. Each of the Rights
outstanding after the adjustment in the number of Rights shall be exercisable
for the number of shares of Preferred Stock for which a Right was exercisable
immediately prior to such adjustment. Each Right held of record prior to such
adjustment of the number of Rights shall become that number of Rights
(calculated to the nearest one hundred-thousandth) obtained by dividing the
Purchase Price in effect immediately prior to adjustment of the Purchase Price
by the Purchase Price in effect immediately after adjustment of the Purchase
Price. The Company shall make a public announcement of its election to adjust
the number of Rights, indicating the record date for the adjustment, and, if
known at the time, the amount of the adjustment to be made. The Company shall
notify the Rights Agent whenever it makes a public announcement pursuant to this
Section 11(i) and shall promptly give the Rights Agent a written notice of such
announcement. This record date may be the date on which the Purchase Price is
adjusted or any day thereafter, but, if the Right Certificates have been issued,
shall be at least 10 days later than the date of the public announcement. If
Right Certificates have been issued, upon each adjustment of the number of
Rights pursuant to this Section 11(i), the Company shall, as promptly as
practicable, cause to be distributed to holders of record of Right Certificates
on such record date Right Certificates evidencing, subject to Section 14 hereof,
the additional Rights to which such holders shall be entitled as a result of
such adjustment, or, at the option of the Company, shall cause to be distributed
to such holders of record in substitution and replacement for the Right
Certificates held by such holders prior to the date of adjustment, and upon
surrender thereof, if required by the Company, new Right Certificates evidencing
all the Rights to which such holders shall be entitled after such adjustment.
Right Certificates so to be distributed shall be issued, executed and delivered
by the Company, and countersigned and delivered by the Rights Agent, in the
manner provided for herein (and may bear, at the option of the Company, the
adjusted Purchase Price) and shall be registered in the names of the holders of
record of Right Certificates on the record date specified in the public
announcement.

(j) Irrespective of any adjustment or change in the Purchase Price or the number
of shares of Preferred Stock issuable upon the exercise of the Rights, the Right
Certificates theretofore and thereafter issued may continue to express the
Purchase Price per share and the number of shares which were expressed in the
initial Right Certificate issued hereunder.

 

22



--------------------------------------------------------------------------------

(k) Before taking any action that would cause an adjustment reducing the
Purchase Price below the then par value, if any, of the shares of Common Stock,
Preferred Stock or other capital stock issuable upon exercise of the Rights, the
Company shall take any corporate action, including using its best efforts to
obtain any required stockholder approvals, which may, in the opinion of its
counsel, be necessary in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock, Preferred Stock or other
capital stock at such adjusted Purchase Price. If upon any exercise of the
Rights, a holder is to receive a combination of Common Stock and Common Stock
Equivalents, a portion of the consideration paid upon such exercise, equal to at
least the then par value of a share of Common Stock of the Company, shall be
allocated as the payment for each share of Common Stock of the Company so
received.

(l) In any case in which this Section 11 shall require that an adjustment in the
Purchase Price be made effective as of a record date for a specified event, the
Company may elect to defer (with prompt written notice thereof to the Rights
Agent) until the occurrence of such event the issuance to the holder of any
Right exercised after such record date the shares of Preferred Stock and other
capital stock or securities of the Company, if any, issuable upon such exercise
over and above the shares of Preferred Stock and other capital stock or
securities of the Company, if any, issuable upon such exercise on the basis of
the Purchase Price in effect prior to such adjustment; provided, however, that
the Company shall deliver to such holder a due bill or other appropriate
instrument evidencing such holder’s right to receive such additional shares of
Preferred Stock and other capital stock or securities upon the occurrence of the
event requiring such adjustment.

(m) Notwithstanding anything in this Section 11 to the contrary, the Company
shall be entitled to make such reductions in the Purchase Price, in addition to
those adjustments expressly permitted or required by this Section 11, as and to
the extent that in their good faith judgment the Board of Directors shall
determine to be advisable in order that any (i) consolidation or subdivision of
the Preferred Stock, (ii) issuance for cash of any shares of Preferred Stock at
less than the Current Market Price, (iii) issuance for cash of shares of
Preferred Stock or securities which by their terms are convertible into or
exchangeable for shares of Preferred Stock, (iv) stock dividends or (v) issuance
of rights, options or warrants referred to in this Section 11, hereafter made by
the Company to holders of its Preferred Stock shall not be taxable to such
stockholders.

(n) The Company covenants and agrees that it shall not, at any time after the
Distribution Date, (i) consolidate with any other Person, (ii) merge with or
into any other Person, or (iii) sell or transfer (or permit any Subsidiary to
sell or transfer), in one transaction or a series of related transactions,
assets or earning power aggregating more than 50% of the assets or earning power
of the Company and its Subsidiaries (taken as a whole) to, any other Person or
Persons, if (x) at the time of or immediately after such consolidation, merger
or sale there are any charter or by-law provisions or any rights, warrants or
other instruments or securities outstanding or agreements in effect which
substantially diminish or otherwise eliminate the benefits intended to be
afforded by the Rights or (y) prior to, simultaneously with or immediately after
such consolidation, merger or sale, the stockholders of the Person who
constitutes, or would constitute, the “Principal Party” for purposes of
Section 13(a) hereof shall have received a distribution of Rights previously
owned by such Person or any of its Affiliates and Associates.

 

23



--------------------------------------------------------------------------------

The Company shall not consummate any such consolidation, merger or sale unless
prior thereto the Company and such other Person shall have executed and
delivered to the Rights Agent a supplemental agreement evidencing compliance
with this subsection.

(o) The Company covenants and agrees that, after the Distribution Date, it will
not, except as permitted by Section 23, Section 24 or Section 27 hereof, take
(or permit any Subsidiary to take) any action if at the time such action is
taken it is reasonably foreseeable that such action will diminish substantially
or eliminate the benefits intended to be afforded by the Rights.

(p) Notwithstanding anything in this Rights Agreement to the contrary, in the
event that the Company shall at any time after the Record Date and prior to the
Distribution Date (i) declare or pay any dividend on the outstanding shares of
Common Stock payable in shares of Common Stock, (ii) subdivide the outstanding
shares of Common Stock, or (iii) combine the outstanding shares of Common Stock
into a smaller number of shares, the number of Rights associated with each share
of Common Stock then outstanding, or issued or delivered thereafter, shall be
proportionately adjusted so that the number of Rights thereafter associated with
each share of Common Stock following any such event equals the result obtained
by multiplying the number of Rights associated with each share of Common Stock
immediately prior to such event by a fraction, the numerator or which shall be
the number of shares of Common Stock outstanding immediately prior to the
occurrence of such event and the denominator of which shall be the number of
shares of Common Stock outstanding immediately following the occurrence of such
event.

12. Certification of Adjustments or Number of Shares. Whenever an adjustment is
made or any event affecting the Rights or their exercisability (including,
without limitation, an event which causes the Rights to become null and void)
occurs as provided in Sections 11 and 13 hereof, the Company shall (a) promptly
prepare a certificate signed by its President and Chief Executive Officer or any
Senior Vice President or any Vice President of the Company setting forth such
adjustment or describing such event, and a brief, reasonably detailed statement
of the facts, computations and methodology accounting for such adjustment or
event, (b) promptly file with the Rights Agent and with each transfer agent for
the Preferred Stock and the Common Stock a copy of such certificate and (c) mail
a brief summary thereof to each holder of a Right Certificate (or, if prior to
the Distribution Date, to each holder of a certificate representing shares of
Common Stock) in accordance with Section 26 hereof. Notwithstanding the
foregoing sentence, the failure of the Company to give such notice shall not
affect the validity of or the force or effect of or the requirement for such
adjustment. The Rights Agent shall be fully protected in relying on any
certificate prepared by the Company pursuant to Sections 11 and 13 and on any
adjustment or statement therein contained and shall have no duty or liability
with respect to, and shall not be deemed to have knowledge of any such
adjustment or event unless and until it shall have received such certificate.
Any adjustment to be made pursuant to Sections 11 and 13 of this Rights
Agreement shall be effective as of the date of the event giving rise to such
adjustment.

 

24



--------------------------------------------------------------------------------

13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power.

(a) In the event that following the first occurrence of a Flip-In Event,
directly or indirectly, (x) the Company shall consolidate with, or merge with
and into, any other Person or Persons, as the case may be, and the Company shall
not be the surviving or continuing Person of such consolidation or merger, or
(y) any Person or Persons shall consolidate with, or merge with and into, the
Company, and the Company shall be the continuing or surviving Person of such
consolidation or merger and, in connection with such consolidation or merger,
all or part of the outstanding shares of Common Stock shall be changed into or
exchanged for stock or other securities of any other Person or of the Company or
cash or any other property, or (z) the Company or one or more of its
Subsidiaries shall sell, mortgage (other than in connection with a secured
financing transaction entered into on an arm’s-length basis) or otherwise
transfer to any other Person or any Affiliate or Associate of such Person (other
than the Company or one or more of its wholly-owned Subsidiaries), in one
transaction, or a series of related transactions, assets or earning power
aggregating more than 50% of the assets or earning power of the Company and its
Subsidiaries (taken as a whole), then, on the first occurrence of any such event
(a “Flip-Over Event”), proper provision shall be made so that (i) each holder of
a Right (other than Rights which have become null and void pursuant to
Section 11(a)(ii) hereof) shall thereafter have the right to receive, upon the
exercise thereof at the Purchase Price (as theretofore adjusted in accordance
with Section 11(a)(ii) hereof), in accordance with the terms of this Rights
Agreement and in lieu of shares of Preferred Stock or Common Stock of the
Company, such number of validly authorized and issued, fully paid,
non-assessable and freely tradeable shares of Common Stock of the Principal
Party (as such term is hereinafter defined), not subject to any liens,
encumbrances, rights of first refusal or other adverse claims, as shall equal
the result obtained by dividing the Purchase Price (as theretofore adjusted in
accordance with Section 11(a)(ii) hereof) by 50% of the Current Market Price per
share of the Common Stock of such Principal Party (determined pursuant to
Section 11(d) hereof) on the date of the consummation of such consolidation,
merger, sale or transfer; provided, however, that the Purchase Price (as
theretofore adjusted in accordance with Section 11(a)(ii) hereof) and the number
of shares of Common Stock of such Principal Party so receivable upon exercise of
a Right shall be subject to further adjustment as appropriate in accordance with
Section 11(f) hereof to reflect any events occurring in respect of the Common
Stock of such Principal Party after the occurrence of such consolidation,
merger, sale or transfer; (ii) such Principal Party shall thereafter be liable
for, and shall assume, by virtue of such Flip-Over Event, all the obligations
and duties of the Company pursuant to this Rights Agreement; (iii) the term
“Company” for all purposes of this Rights Agreement shall thereafter be deemed
to refer to such Principal Party, it being specifically intended that the
provisions of Section 11 hereof shall only apply to such Principal Party
following the first occurrence of a Flip-Over Event; and (iv) such Principal
Party shall take such steps (including, but not limited to, the reservation of a
sufficient number of shares of its Common Stock in accordance with Section 9
hereof) in connection with the consummation of any such transaction as may be
necessary to assure that the provisions hereof shall thereafter be applicable,
as nearly as reasonably may be, in relation to its shares of Common Stock
thereafter deliverable upon the exercise of the Rights; provided, however, that,
upon the subsequent occurrence of any merger, consolidation, sale of all or
substantially all assets, recapitalization, reclassification of shares,
reorganization or other extraordinary transaction in respect of such Principal
Party, each holder of a Right shall thereupon be entitled to receive, upon
exercise of a Right, such cash, shares, rights, warrants and other property
which

 

25



--------------------------------------------------------------------------------

such holder would have been entitled to receive had he, at the time of such
transaction, owned the shares of Common Stock of the Principal Party purchasable
upon the exercise of a Right, and such Principal Party shall take such steps
(including, but not limited to, reservation of shares of stock) as may necessary
to permit the subsequent exercise of the Rights in accordance with the terms
hereof for such cash, shares, rights, warrants and other property.

(b) “Principal Party” shall mean:

(i) in the case of any transaction described in (x) or (y) of the first sentence
of Section 13(a) hereof: (A) the Person that is the issuer of the securities
into which shares of Common Stock of the Company are converted in such merger or
consolidation, or, if there is more than one such issuer, the issuer the Common
Stock of which has the greatest aggregate market value of shares outstanding or
(B) if no securities are so issued, (x) the Person that is the other party to
the merger or consolidation and that survives said merger or consolidation, or,
if there is more than one such Person, the Person the Common Stock of which has
the greatest aggregate market value of shares outstanding or (y) if the Person
that is the other party to the merger or consolidation does not survive the
merger or consolidation, the Person that does survive the merger or
consolidation (including the Company if it survives); and

(ii) in the case of any transaction described in (z) of the first sentence in
Section 13(a) hereof, the Person that is the party receiving the greatest
portion of the assets or earning power transferred pursuant to such transaction
or transactions, or, if each Person that is a party to such transaction or
transactions receives the same portion of the assets or earning power so
transferred or if the Person receiving the greatest portion of the assets or
earning power cannot be determined, whichever of such Persons that is the issuer
of Common Stock having the greatest aggregate market value of shares
outstanding; provided, however, that in any such case described in the foregoing
paragraphs (b)(i)or (b)(ii), (1) if the Common Stock of such Person is not at
such time and has not been continuously over the preceding 12-month period
registered under Section 12 of the Exchange Act, and such Person is a direct or
indirect Subsidiary of another Person the Common Stock of which is and has been
so registered, the term “Principal Party” shall refer to such other Person, or
(2) if such Person is a Subsidiary, directly or indirectly, of more than one
Person, the Common Stocks of all of which are and have been so registered, the
term “Principal Party” shall refer to whichever of such Persons is the issuer of
the Common Stock having the greatest market value of shares outstanding, or
(3) if such Person is owned, directly or indirectly, by a joint venture formed
by two or more Persons that are not owned, directly or indirectly, by the same
Person, the rules set forth in clauses (1) and (2) above shall apply to each of
the owners having an interest in the joint venture as if the Person owned by the
joint venture was a Subsidiary of both or all of such joint venturers, and the
Principal Party in each such case shall bear the obligations set forth in this
Section 13 in the same ratio as its interest in such Person bears to the total
of such interests.

(c) The Company shall not consummate any consolidation, merger, sale,
disposition or transfer referred to in Section 13(a) unless the Principal Party
shall have a sufficient number of authorized shares of its Common Stock that
have not been issued or reserved for issuance to permit the exercise in full of
the Rights in accordance with this Section 13 and unless prior thereto the
Company and the Principal Party involved therein shall have executed and
delivered to the Rights Agent an agreement confirming that the requirements

 

26



--------------------------------------------------------------------------------

of Sections 13(a) and (b) hereof shall promptly be performed in accordance with
their terms and that such consolidation, merger, sale, disposition or transfer
of assets shall not result in a default by the Principal Party under this Rights
Agreement as the same shall have been assumed by the Principal Party pursuant to
Sections 13(a) and (b) hereof and further providing that, as soon as practicable
after executing such agreement pursuant to this Section 13, the Principal Party
at its own expense shall:

(i) prepare and file a registration statement under the Securities Act, if
necessary, with respect to the Rights and the securities purchasable upon
exercise of the Rights on an appropriate form, use its best efforts to cause
such registration statement to become effective as soon as practicable after
such filing and use its best efforts to cause such registration statement to
remain effective (with a prospectus at all times meeting the requirements of the
Securities Act) until the date of expiration of the Rights, and similarly comply
with applicable state securities laws;

(ii) use its best efforts, if the Common Stock of the Principal Party shall
become listed on a national securities exchange, to list (or continue the
listing of) the Rights and the securities purchasable upon exercise of the
Rights on such securities exchange and, if the Common Stock of the Principal
Party shall not be listed on a national securities exchange, to cause the Rights
and the securities purchased upon exercise of the Rights to be reported by the
New York Stock Exchange or such other system then in use;

(iii) deliver to holders of the Rights historical financial statements for the
Principal Party which comply in all respects with the requirements for
registration on Form 10 (or any successor form) under the Exchange Act; and

(iv) obtain waivers of any rights of first refusal or preemptive rights in
respect of the shares of Common Stock of the Principal Party subject to purchase
upon exercise of outstanding Rights.

In the event that any of the transactions described in Section 13(a) hereof
shall occur at any time after the occurrence of a transaction described in
Section 11(a)(ii) hereof, the Rights which have not theretofore been exercised
shall thereafter be exercisable in the manner described in Section 13(a).

(d) Furthermore, in case the Principal Party which is to be a party to a
transaction referred to in this Section 13 has a provision in any of its
authorized securities or in its Certificate of Incorporation or Bylaws or other
instrument governing its corporate affairs, which provision would have the
effect of (i) causing such Principal Party to issue, in connection with, or as a
consequence of, the consummation of a transaction referred to in this
Section 13, shares of Common Stock of such Principal Party at less than the then
Current Market Price per share (determined pursuant to Section 11(d) hereof) or
securities exercisable for, or convertible into, Common Stock of such Principal
Party at less than such then current market price (other than to holders of
Rights pursuant to this Section 13) or (ii) providing for any special payment,
tax or similar provisions in connection with the issuance of the Common Stock of
such Principal Party pursuant to the provisions of Section 13; then, in such
event, the Company hereby agrees with each holder of Rights that it shall not
consummate any such transaction unless prior thereto

 

27



--------------------------------------------------------------------------------

the Company and such Principal Party shall have executed and delivered to the
Rights Agent a supplemental agreement providing that the provision in question
of such Principal Party shall have been cancelled, waived or amended, or that
the authorized securities shall be redeemed, so that the applicable provision
will have no effect in connection with, or as a consequence of, the consummation
of the proposed transaction.

14. Fractional Rights and Fractional Shares.

(a) The Company shall not be required to issue fractions of Rights or to
distribute Right Certificates which evidence fractional Rights. In lieu of such
fractional Rights, there shall be paid to the holders of record of the Right
Certificates with regard to which such fractional Rights would otherwise be
issuable, an amount in cash equal to the same fraction of the then current
market value of a whole Right. For the purposes of this Section 14(a), the then
current market value of a Right shall be determined in the same manner as the
Current Market Price of a share of Common Stock shall be determined pursuant to
Section 11(d) hereof.

(b) The Company shall not be required to issue fractions of shares of Preferred
Stock or Preferred Stock Equivalent (other than fractions which are integral
multiples of one one-thousandth of a share of Preferred Stock) upon exercise of
the Rights or to distribute certificates which evidence fractional shares of
Preferred Stock Equivalent (other than fractions which are integral multiples of
one one-thousandth of a share of Preferred Stock). Fractions of shares of
Preferred Stock in integral multiples of one one-thousandth of a share of
Preferred Stock or Preferred Stock Equivalent may, at the election of the
Company, be evidenced by depositary receipts, pursuant to an appropriate
agreement between the Company and a depositary selected by it, provided that
such agreement shall provide that the holders of such depositary receipts shall
have all the rights, privileges and preferences to which they are entitled as
Beneficial Owners of the shares of Preferred Stock or Preferred Stock Equivalent
represented by such depositary receipts. In lieu of fractional shares of
Preferred Stock that are not integral multiples of one one-thousandth of a share
of Preferred Stock or Preferred Stock Equivalent, the Company may pay to the
registered holders of Right Certificates at the time such Rights are exercised
as herein provided an amount in cash equal to the same fraction of the current
market value of one one-thousandth of a share of Preferred Stock or Preferred
Stock Equivalent. For purposes of this Section 14(b), the current market value
of one one-thousandth of a share of Preferred Stock or Preferred Stock
Equivalent shall be the Current Market Price of a share of Common Stock (as
determined pursuant to Section 11(d)(ii) hereof) for the Trading Day immediately
prior to the date of such exercise.

(c) Following the occurrence of a Flip-In Event, the Company shall not be
required to issue fractions of shares or units of Common Stock or Common Stock
Equivalents or other securities upon exercise of the Rights or to distribute
certificates which evidence fractional shares of such Common Stock or Common
Stock Equivalents or other securities. In lieu of fractional shares or units of
such Common Stock or Common Stock Equivalents or other securities, the Company
may pay to the registered holders of Right Certificates at the time such Rights
are exercised as herein provided an amount in cash equal to the same fraction of
the Current Market Value of a share or unit of such Common Stock or Common Stock
Equivalent or other securities. For purposes of this Section 14(c), the Current
Market Value shall be determined in the manner set forth in Section 11(d) hereof
for the Trading Day immediately prior

 

28



--------------------------------------------------------------------------------

to the date of such exercise and, if such Common Stock Equivalent is not traded,
each such Common Stock Equivalent shall have the value of one one-thousandth of
a share of Preferred Stock.

(d) The holder of a Right by the acceptance of a Right expressly waives his
right to receive any fractional Right or any fractional shares upon exercise of
a Right.

(e) Whenever a payment for fractional Rights or fractional shares or other
securities of the Company is to be made by the Rights Agent, the Company shall
(i) promptly prepare and deliver to the Rights Agent a certificate setting forth
in reasonable detail the facts related to such payment and the prices and/or
formulas utilized in calculating such payments, and (ii) provide sufficient
monies to the Rights Agent in the form of fully collected funds to make such
payments. The Rights Agent shall be fully protected in relying on such a
certificate and shall have no duty with respect to, and shall not be deemed to
have knowledge of any payment for fractional Rights or fractional shares unless
and until the Rights Agent shall have received such a certificate and sufficient
monies.

15. Rights of Action. As of the Record Date, all rights of action in respect of
this Rights Agreement, other than any rights of action vested in the Rights
Agent pursuant to Sections 18 and 20 hereunder, are vested in the respective
holders of record of the Right Certificates (and, prior to the Distribution
Date, the holders of record of the Common Stock); and any holder of record of
any Right Certificate (or, prior to the Distribution Date, of the Common Stock),
without the consent of the Rights Agent or of the holder of any other Right
Certificate (or, prior to the Distribution Date, of the Common Stock), may, in
his own behalf and for his own benefit, enforce, and may institute and maintain
any suit, action or proceeding against the Company or any other Person to
enforce, or otherwise act in respect of, his right to exercise the Rights
evidenced by such Right Certificate in the manner provided in such Right
Certificate and in this Rights Agreement. Without limiting the foregoing or any
remedies available to the holders of Rights, it is specifically acknowledged
that the holders of Rights would not have an adequate remedy at law for any
breach of this Rights Agreement and, accordingly, that they will be entitled to
specific performance of the obligations under, and injunctive relief against
actual or threatened violations of, the obligations of any Person subject to
this Rights Agreement.

16. Agreement of Right Holders. Every holder of a Right by accepting the same
consents and agrees with the Company and the Rights Agent and with every other
holder of a Right that:

(a) prior to the Distribution Date, the Rights will not be evidenced by a Right
Certificate and will be transferable only in connection with the transfer of
Common Stock;

(b) after the Distribution Date, the Right Certificates will be transferable
only on the registry books of the Rights Agent if surrendered at the office of
the Rights Agent designated for such purpose, duly endorsed or accompanied by a
proper instrument of transfer with all required certificates completed;

(c) the Company and the Rights Agent may deem and treat the Person in whose name
the Right Certificate (or, prior to the Distribution Date, the associated Common

 

29



--------------------------------------------------------------------------------

Stock certificate) is registered as the absolute owner thereof and of the Rights
evidenced thereby (notwithstanding any notations of ownership or writing on the
Right Certificate or the associated Common Stock certificate made by anyone
other than the Company or the Rights Agent or the transfer agent of the Common
Stock) for all purposes whatsoever, and neither the Company nor the Rights Agent
shall be affected by any notice to the contrary; and

(d) notwithstanding anything in this Rights Agreement to the contrary, neither
the Company nor the Rights Agent shall have any liability to any holder of a
Right or other Person as a result of its inability to perform any of its
obligations under this Rights Agreement by reason of any preliminary or
permanent injunction or other order, judgment, decree or ruling (whether
interlocutory or final) issued by a court or by a governmental, regulatory,
self-regulatory or administrative agency or commission, or any statute, rule,
regulation or executive order promulgated or enacted by any governmental
authority, prohibiting or otherwise restraining performance of such obligation;
provided, however, that the Company must use all reasonable efforts to have any
such injunction, order, judgment, decree or ruling lifted or otherwise
overturned as soon as possible.

17. Right Certificate Holder Not Deemed a Stockholder. No holder of a Right, as
such, shall be entitled to vote, receive dividends in respect of or be deemed
for any purpose to be the holder of Common Stock or any other securities of the
Company which may at any time be issuable upon the exercise of the Rights, nor
shall anything contained herein or in any Right Certificate be construed to
confer upon the holder of any Right Certificate, as such, any of the rights of a
stockholder of the Company or any right to vote in the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action, or to receive notice of meetings or
other actions affecting stockholders (except as provided in Section 25 hereof),
or to receive dividends or subscription rights in respect of any such shares or
securities, or otherwise, until the Right or Rights evidenced by such Right
Certificate shall have been exercised in accordance with the provisions hereof.

18. Concerning the Rights Agent.

(a) The Company agrees to pay to the Rights Agent reasonable compensation for
all services rendered by it hereunder and, from time to time, on demand of the
Rights Agent, its reasonable expenses and counsel fees and other disbursements
incurred in the administration and execution of this Rights Agreement and the
exercise and performance of its duties hereunder. The Company also agrees to
indemnify the Rights Agent for, and to hold it harmless against, any loss,
liability or expense incurred without gross negligence, bad faith or willful
misconduct on the part of the Rights Agent for anything done or omitted by the
Rights Agent in connection with the acceptance and administration of its duties
under this Rights Agreement, including the cost and expenses of defending
against any claim of liability arising therefrom, directly or indirectly.

(b) The Rights Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in connection with its
administration of this Rights Agreement in reliance upon any Right Certificate
or certificate for the Preferred Stock or Common Stock or other securities of
the Company, instrument of assignment or transfer, power of attorney,
endorsement, affidavit, letter, notice, direction, consent, certificate,
statement or

 

30



--------------------------------------------------------------------------------

other paper or document believed by it to be genuine and to be signed, executed
and, where necessary, verified or acknowledged, by the proper Person or Persons,
or otherwise upon the advice of counsel as set forth in Section 20 hereof.

19. Merger or Consolidation or Changed Name of Rights Agent.

(a) Any Person into which the Rights Agent or any successor Rights Agent may be
merged or with which it may be consolidated, or any Person resulting from any
merger or consolidation to which the Rights Agent or any successor Rights Agent
shall be a party, or any Person succeeding to the stockholder services business
of the Rights Agent or any successor Rights Agent, shall be the successor to the
Rights Agent under this Rights Agreement without the execution or filing of any
paper or any further act on the part of any of the parties hereto, provided that
such Person would be eligible for appointment as a successor Rights Agent under
the provisions of Section 21 hereof. In case at the time such successor Rights
Agent shall succeed to the agency created by this Rights Agreement, any of the
Right Certificates shall have been countersigned but not delivered, any such
successor Rights Agent may adopt the countersignature of the predecessor Rights
Agent and deliver such Right Certificates so countersigned; and, in case at that
time any of the Right Certificates shall not have been countersigned, any
successor Rights Agent may countersign such Right Certificates either in the
name of the predecessor Rights Agent or in the name of the successor Rights
Agent; and in all such cases such Right Certificates shall have the full force
provided in the Right Certificates and in this Rights Agreement.

(b) In case at any time the name of the Rights Agent shall be changed and at
such time any of the Right Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver such Right Certificates so countersigned; and in case at that time
any of the Right Certificates shall not have been countersigned, the Rights
Agent may countersign such Right Certificates either in its prior name or in its
changed name; and in all such cases such Right Certificate shall have the full
force provided in the Right Certificates and in this Rights Agreement.

20. Duties of Rights Agent. The Rights Agent undertakes to perform only the
duties and obligations expressly imposed by this Rights Agreement (and no
implied duties) upon the following terms and conditions, by all of which the
Company and the holders of Right Certificates, by their acceptance thereof,
shall be bound:

(a) The Rights Agent may consult with legal counsel (who may be legal counsel
for the Company or an employee of the Rights Agent), and the advice or opinion
of such counsel shall be full and complete authorization and protection to the
Rights Agent and the Rights Agent shall incur no liability for or in respect of
any action taken, suffered or omitted to be taken by it in accordance with such
advice or opinion.

(b) Whenever in the performance of its duties under this Rights Agreement the
Rights Agent shall deem it necessary or desirable that any fact or matter
(including, without limitation, the identity of any Acquiring Person and the
determination of Current Market Price) be proved or established by the Company
prior to taking, suffering or omitting to take any action hereunder, such fact
or matter (unless other evidence in respect thereof be herein specifically

 

31



--------------------------------------------------------------------------------

prescribed) may be deemed to be conclusively proved and established by
certificate signed by the President or any Vice President and by the Treasurer
or any Assistant Treasurer or the Secretary or any Assistant Secretary of the
Company and delivered to the Rights Agent; and such certificate shall be full
and complete authorization and protection to the Rights Agent and the Rights
Agent shall incur no liability for or in respect of any action taken, suffered
or omitted by it under the provisions of this Rights Agreement in reliance upon
such certificate.

(c) The Rights Agent shall be liable hereunder only for its own gross
negligence, bad faith or willful misconduct.

(d) The Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Rights Agreement or in the
Right Certificates (except its countersignature thereof) or be required to
verify the same, but all such statements and recitals are and shall be deemed to
have been made by the Company only.

(e) The Rights Agent shall not have any liability for or be under any
responsibility in respect of the validity of this Rights Agreement or the
execution and delivery hereof (except the due execution hereof by the Rights
Agent) or in respect of the validity or execution of any Right Certificate
(except its countersignature thereof); nor shall it be responsible for any
breach by the Company of any covenant or condition contained in this Rights
Agreement or in any Right Certificate; nor shall it be responsible for any
change in the exercisability of the Rights (including the Rights becoming null
and void pursuant to Section 11(a)(ii) hereof) or any change or adjustment in
the terms of the Rights including any adjustment required under the provisions
of Sections 11, 13, 23 or 24 hereof or responsible for the manner, method or
amount of any such adjustment, or the ascertaining of the existence of facts
that would require any such change or adjustment (except with respect to the
exercise of Rights evidenced by Right Certificates after receipt of a
Certificate furnished pursuant to Section 12 describing any such adjustment,
upon which the Rights Agent may rely); nor shall it by any act hereunder be
deemed to make any representation or warranty as to the authorization or
reservation of any shares of Common Stock to be issued pursuant to this Rights
Agreement or any Right Certificate or as to whether any shares of Common Stock
will, when issued, be validly authorized and issued, fully paid and
nonassessable.

(f) The Company agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Rights Agent for the carrying out or performing by the Rights Agent of the
provisions of this Rights Agreement.

(g) The Rights Agent is hereby authorized and directed to accept instructions
with respect to the performance of its duties hereunder from the Chairman of the
Board, the Chief Executive Officer, the President or any Vice President or the
Secretary or any Assistant Secretary or the Treasurer or any Assistant Treasurer
of the Company, and to apply to such officers for advice or instructions in
connection with its duties, and such instructions shall be full authorization
and protection to the Rights Agent and the Rights Agent shall not be liable for
or in respect of any action taken, suffered or omitted to be taken by it in
accordance with the instructions of any such officer or for any delay in acting
while waiting for those instructions. The Rights Agent shall be fully authorized
and protected in relying upon the most recent

 

32



--------------------------------------------------------------------------------

instructions received by any such officer. Any application by the Rights Agent
for written instructions from the Company may, at the option of the Rights
Agent, set forth in writing any action proposed to be taken or omitted by the
Rights Agent under this Rights Agreement and the date on and/or after which such
action shall be taken or such omission shall be effective. The Rights Agent
shall not be liable for any action taken or suffered by, or omission of, the
Rights Agent in accordance with a proposal included in any such application on
or after the date specified in such application (which date shall not be less
than five Business Days after the date any officer of the Company actually
receives such application, unless any such officer shall have consented in
writing to an earlier date) unless, prior to taking any such action (or the
effective date in the case of an omission), the Rights Agent shall have received
written instructions in response to such application specifying the action to be
taken, suffered or omitted.

(h) The Rights Agent and any stockholder, affiliate, director, officer or
employee of the Rights Agent may buy, sell or deal in any of the Rights or other
securities of the Company or become pecuniarily interested in any transaction in
which the Company may be interested, or contract with or lend money to the
Company or otherwise act as fully and freely as though it were not the Rights
Agent under this Rights Agreement. Nothing herein shall preclude the Rights
Agent or any such stockholder, affiliate, director, officer or employee from
acting in any other capacity for the Company or for any other Person.

(i) The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself (through its directors,
officers and employees) or by or through its attorneys or agents, and the Rights
Agent shall not be answerable or accountable for any act, default, neglect or
misconduct of any such attorneys or agents or for any loss to the Company or any
other Person resulting from any such act, default, neglect or misconduct, absent
gross negligence, bad faith or willful misconduct in the selection and continued
employment thereof.

(j) No provision of this Rights Agreement shall require the Rights Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of its rights if
it believes that repayment of such funds or adequate indemnification against
such risk or liability is not reasonably assured to it.

(k) If, with respect to any Right Certificate surrendered to the Rights Agent
for exercise or transfer, the certificate contained in the form of assignment or
the form of election to purchase set forth on the reverse thereof, as the case
may be, has either not been completed or indicates an affirmative response to
clause 1 and/or 2 thereof, the Rights Agent shall not take any further action
with respect to such requested exercise of transfer without first consulting
with the Company.

21. Change of Rights Agent. The Rights Agent or any successor Rights Agent may
resign and be discharged from its duties under this Rights Agreement upon
30 days’ notice in writing, or such earlier period as shall be agreed to in
writing, mailed to the Company and to each transfer agent of the Common Stock
known to the Rights Agent by registered or certified mail, and to the holders of
the Right Certificates by first-class mail. The Company may remove the Rights
Agent or any successor Rights Agent (with or without cause) upon 30 days’ notice
in writing, or such earlier period as shall be agreed to in writing, mailed to
the Rights Agent or

 

33



--------------------------------------------------------------------------------

successor Rights Agent, as the case may be, and to each transfer agent of the
Common Stock by registered or certified mail, and to the holders of the Right
Certificates by first-class mail. If the Rights Agent shall resign or be removed
or shall otherwise become incapable of acting, the Company shall appoint a
successor to the Rights Agent. If the Company shall fail to make such
appointment within a period of 30 days after giving notice of such removal or
after it has been notified in writing of such resignation or incapacity by the
resigning or incapacitated Rights Agent or by the holder of a Right Certificate
(who shall, with such notice, submit his Right Certificate for inspection by the
Company), then the incumbent Rights Agent or the holder of record of any Right
Certificate may apply to any court of competent jurisdiction for the appointment
of a new Rights Agent. Any successor Rights Agent, whether appointed by the
Company or by such a court, shall be (a) a Person organized and doing business
under the laws of the United States or any State thereof, in good standing,
which is authorized under such laws to exercise corporate trust or stock
transfer powers and is subject to supervision or examination by federal or state
authority and which has at the time of its appointment as Rights Agent a
combined capital and surplus of at least $50,000,000 or (b) an Affiliate
controlled by a Person described in clause (a) of this sentence. After
appointment, the successor Rights Agent shall be vested with the same powers,
rights, duties and responsibilities as if it had been originally named as Rights
Agent without further act or deed; but the predecessor Rights Agent shall
deliver and transfer to the successor Rights Agent any property at the time held
by it hereunder, and execute and deliver any further assurance, conveyance, act
or deed necessary for the purpose. Not later than the effective date of any such
appointment the Company shall file notice thereof in writing with the
predecessor Rights Agent and each transfer agent of the Common Stock, and mail a
notice thereof in writing to the registered holders of the Right Certificates.
Failure to give any notice provided for in this Section 21, however, or any
defect therein, shall not affect the legality or validity of the resignation,
replacement or removal of the Rights Agent or the appointment of the successor
Rights Agent, as the case may be.

22. Issuance of New Right Certificates. Notwithstanding any of the provisions of
this Rights Agreement or of the Rights to the contrary, the Company may, at its
option, issue new Right Certificates evidencing Rights in such form as may be
approved by its Board of Directors to reflect any adjustment or change in the
Purchase Price per share and the number or kind or class of shares of stock or
other securities or property purchasable under the Right Certificates made in
accordance with the provisions of this Rights Agreement. In addition, in
connection with the issuance or sale of shares of Common Stock following the
Distribution Date and prior to the redemption or expiration of the Rights, the
Company may, with respect to shares of Common Stock so issued or sold pursuant
to the exercise of stock options or the settlement of restricted stock units or
under any employee plan or arrangement, or upon the exercise, conversion or
exchange of securities hereinafter issued by the Company, in each case existing
prior to the Distribution Date, issue Right Certificates representing the
appropriate number of Rights in connection with such issuance or sale; provided,
however, that (i) no such Right Certificate shall be issued if, and to the
extent that, the Company shall be advised by counsel that such issuance would
create a significant risk of material adverse tax consequences to the Company or
the Person to whom such Right Certificate would be issued, and (ii) no such
Right Certificate shall be issued, if, and to the extent that, appropriate
adjustment shall otherwise have been made in lieu of the issuance thereof.

 

34



--------------------------------------------------------------------------------

23. Redemption.

(a) The Board of Directors may, at its option, at any time prior to the earlier
of the Close of Business on (x) the 10th Business Day after the first occurrence
of a Flip-In Event (or, if such Flip-In Event shall have occurred prior to the
Record Date, the 10th Business Day following the Record Date) or (y) the
Expiration Date, (x) redeem all but not less than all the then outstanding
Rights at a redemption price of $0.001 per Right (rounded up to the nearest
whole $0.01 in the case of any holder whose holdings are not in a multiple of
ten), as such amount may be appropriately adjusted to reflect any stock split,
stock dividend or similar transaction occurring after the date hereof (such
redemption price being hereinafter referred to as the “Redemption Price”) or
(y) amend this Rights Agreement to change the Final Expiration Date to another
date, including without limitation an earlier date. Notwithstanding anything
contained in this Agreement to the contrary, the Rights shall not be exercisable
after the first occurrence of a Triggering Event until such time as the
Company’s right of redemption hereunder has expired. The Company may, at its
option, pay the Redemption Price in cash, shares of Common Stock (based on the
current market price of the Common Stock at the time of redemption as determined
pursuant to Section 11(d)(i) hereof) or any other form of consideration deemed
appropriate by the Board of Directors.

(b) Immediately upon the action of the Board of Directors ordering the
redemption of the Rights (or at such later time as the Board of Directors may
establish for the effectiveness of such redemption), and without any further
action and without any notice, the right to exercise the Rights will terminate
and the only right thereafter of the holders of Rights shall be to receive the
Redemption Price. The Company shall promptly give public notice of any such
redemption (with prompt written notice thereof to the Rights Agent); provided,
however, that the failure to give, or any defect in, any such notice shall not
affect the legality or validity of such redemption. Within 10 days after such
action of the Board of Directors ordering the redemption of the Rights (or such
later time as the Board of Directors may establish for the effectiveness of such
redemption), the Company shall mail a notice of redemption to all the holders of
the then outstanding Rights at their last addresses as they appear upon the
registry books of the Rights Agent or, prior to the Distribution Date, on the
registry books of the transfer agent for the Common Stock. Any notice which is
mailed in the manner herein provided shall be deemed given, whether or not the
holder receives the notice. Each such notice of redemption shall state the
method by which the payment of the Redemption Price will be made. The failure to
give notice required by this Section 23(b) or any defect therein shall not
affect the legality or validity of the action taken by the Company.

(c) In the case of a redemption permitted under Section 23(a) hereof, the
Company may, at its option, discharge all of its obligations with respect to the
Rights by (i) issuing a press release announcing the manner of redemption of the
Rights and (ii) mailing payment of the Redemption Price to the registered
holders of the Rights at their last addresses as they appear on the registry
books of the Rights Agent or, prior to the Distribution Date, on the registry
books of the transfer agent of the Common Stock, and upon such action, all
outstanding Right Certificates shall be null and void without any further action
by the Company.

 

35



--------------------------------------------------------------------------------

24. Exchange of Rights for Common Stock.

(a) The Board of Directors may, at its option, at any time after the occurrence
of a Flip-In Event, exchange all or part of the then outstanding and exercisable
Rights (which (i) shall not include Rights that have become null and void
pursuant to the provisions of Section 11(a)(ii) and (ii) shall include, without
limitation, any Rights issued after the Distribution Date in accordance with
Section 22 hereof) for shares of Common Stock of the Company at an exchange
ratio of one share of Common Stock per Right, appropriately adjusted to reflect
any stock split, stock dividend or similar transaction occurring after the date
hereof (the “Exchange Ratio”). Notwithstanding the foregoing the Board of
Directors shall not be empowered to effect such exchange at any time after any
Acquiring Person becomes the Beneficial Owner of shares of Common Stock
aggregating 50% or more of the shares of Common Stock then outstanding. From and
after the occurrence of an event specified in Section 13(a) hereof, any Rights
that theretofore have not been exchanged pursuant to this Section 24(a) shall
thereafter be exercisable only in accordance with Section 13 and may not be
exchanged pursuant to this Section 24(a). The exchange of the Rights by the
Board of Directors may be made effective at such time, on such basis and with
such conditions as the Board of Directors in its sole discretion may establish.
Prior to effecting an exchange pursuant to this Section 24, the Board of
Directors may direct the Company to enter into a Trust Agreement in such form
and with such terms as the Board of Directors shall then approve (the “Trust
Agreement”). If the Board of Directors so directs, the Company shall enter into
the Trust Agreement and shall issue to the trust created by such agreement (the
“Trust”) all of the shares of Common Stock issuable pursuant to the exchange,
and all stockholders entitled to receive shares pursuant to the exchange shall
be entitled to receive such shares (and any dividends or distributions made
thereon after the date on which such shares are deposited in the Trust) only
from the Trust and solely upon compliance with the relevant terms and provisions
of the Trust Agreement.

(b) Immediately upon the action of the Board of Directors ordering the exchange
of any Rights pursuant to subsection (a) of this Section 24 and without any
further action and without any notice, the right to exercise such Rights shall
terminate and the only right thereafter of a holder of such Rights shall be to
receive that number of shares of Common Stock equal to the number of such Rights
held by such holder multiplied by the Exchange Ratio. The Company shall promptly
give public notice of any such exchange (with prompt written notice of such
exchange to the Rights Agent); provided, however, that the failure to give, or
any defect in, such notice shall not affect the legality or validity of such
exchange. The Company promptly shall mail a notice of any such exchange to all
of the holders of such Rights at their last addresses as they appear upon the
registry books of the Rights Agent. Any notice which is mailed in the manner
herein provided shall be deemed given, whether or not the holder receives the
notice. Each such notice of exchange will state the method by which the exchange
of the shares of Common Stock for Rights will be effected and, in the event of
any partial exchange, the number of Rights which will be exchanged. Any partial
exchange shall be effected pro rata based on the number of Rights (other than
Rights which have become null and void pursuant to the provisions of
Section 11(a)(ii) hereof) held by each holder of Rights.

(c) In any exchange pursuant to this Section 24, the Company, at its option, may
substitute, and, in the event that there shall not be sufficient shares of
Common Stock issued but not outstanding or authorized but unissued to permit any
exchange of Rights as contemplated

 

36



--------------------------------------------------------------------------------

in accordance with this Section 24, the Company shall substitute to the extent
of such insufficiency, for each share of Common Stock that would otherwise be
issuable upon exchange of a Right, one one-thousandth of a share of Preferred
Stock or Preferred Stock Equivalent or fractions thereof per Right.

(d) In the event that there shall not be sufficient shares of Common Stock nor
of Preferred Stock or Preferred Stock Equivalents issued but not outstanding or
authorized but unissued to permit any exchange of Rights as contemplated in
accordance with this Section 24, the Company shall take all such action as may
be necessary to authorize additional shares of Common Stock, Preferred Stock or
Preferred Stock Equivalents for issuance upon exchange of the Rights.

(e) The Company shall not be required to issue fractions of shares of Common
Stock or to distribute certificates which evidence fractional shares of Common
Stock. In lieu of such fractional shares of Common Stock, the Company shall pay
to the registered holders of the Right Certificates with regard to which such
fractional shares of Common Stock would otherwise be issuable an amount in cash
equal to the same fraction of the current market value of a whole share of
Common Stock. For the purposes of this paragraph (d), the current market value
of a whole share of Common Stock shall be the Current Market Price of a share of
Common Stock (as defined in Section 11(d) hereof for the purposes of
computations made other than pursuant to Section 11(a)(iii)) for the Trading Day
immediately prior to the date of exchange pursuant to this Section 24.

25. Notice of Proposed Actions.

(a) In case the Company, after the Distribution Date, shall propose (i) to
effect any of the transactions referred to in Section 11(a)(i) or to pay any
dividend to the holders of record of its Preferred Stock payable in stock of any
class or to make any other distribution to the holders of record of its
Preferred Stock (other than a regular periodic cash dividend), or (ii) to offer
to the holders of record of its Preferred Stock or options, warrants, or other
rights to subscribe for or to purchase shares of Preferred Stock (including any
security convertible into or exchangeable for Preferred Stock) or shares of
stock of any other class or any other securities, options, warrants, convertible
or exchangeable securities or other rights, or (iii) to effect any
reclassification of its Preferred Stock or any recapitalization or
reorganization of the Company, or (iv) to effect any consolidation or merger
with or into, or to effect any sale or other transfer (or to permit one or more
of its Subsidiaries to effect any sale or other transfer), in one or more
transactions, of more than 50% of the assets or earning power of the Company and
its Subsidiaries (taken as a whole) to, any other Person or Persons, or (v) to
effect the liquidation, dissolution or winding up of the Company, then, in each
such case, the Company shall give to the Rights Agent and to each holder of
record of a Right Certificate, in accordance with Section 26 hereof, notice of
such proposed action, which shall specify the record date for the purposes of
such transaction referred to in Section 11(a)(i), or such dividend or
distribution, or the date on which such reclassification, recapitalization,
reorganization, consolidation, merger, sale or transfer of assets, disposition,
liquidation, dissolution or winding up is to take place and the record date for
determining participation therein by the holders of record of Preferred Stock,
if any such date is to be fixed, and such notice shall be so given in the case
of any action covered by clause (i) or (ii) above at least 10 days prior to but
not including the record date for

 

37



--------------------------------------------------------------------------------

determining holders of record of the Preferred Stock for purposes of such
action, and in the case of any such other action, at least 10 days prior to the
date of the taking of such proposed action or the date of participation therein
by the holders of record of Preferred Stock, whichever shall be the earlier.

(b) In case any of the transactions referred to in Section 11(a)(ii)(A) or
(C) or Section 13 of this Rights Agreement are proposed, then, in any such case,
the Company shall as soon as practicable thereafter give to the Rights Agent and
to each holder of Rights, in accordance with Section 26 hereof, notice of the
proposal of such transaction at least 10 days prior to consummating such
transaction, which notice shall specify the proposed event and the consequences
of the event to holders of Rights under Section 11(a)(ii)(A) or (C) or
Section 13 hereof, as the case may be, and, upon consummation of such
transaction or any transaction contemplated by Section 11(a)(ii)(B), shall
similarly give notice thereof to each holder of Rights.

(c) The failure to give notice required by this Section 25 or any defect therein
shall not affect the legality or validity of the action taken by the Company or
the vote upon any such action.

26. Notices. Notices or demands authorized by this Rights Agreement to be given
or made by the Rights Agent or by the holder of record of any Right Certificate
or Right to or on behalf of the Company shall be sufficiently given or made if
in writing and sent by first-class mail, postage prepaid, addressed (until
another address is filed in writing with the Rights Agent) as follows:

PJT Partners Inc.

280 Park Avenue, New York, New York 10017

Attention: Chairman and Chief Executive Officer

Subject to the provisions of Section 21 hereof, any notice or demand authorized
by this Rights Agreement to be given or made by the Company or by the holder of
record of any Right Certificate or Right to or on the Rights Agent shall be
sufficiently given or made if sent by first-class mail, postage prepaid,
addressed (until another address is filed in writing with the Company) as
follows:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue, Brooklyn, New York 11219

Attention: Paula Caroppoli, Senior Vice President

Notices or demands authorized by this Rights Agreement to be given or made by
the Company or the Rights Agent to the holder of record of any Right Certificate
or Right shall be sufficiently given or made if sent by first-class mail,
postage prepaid, addressed to such holder at the address of such holder as it
appears upon the registry books of the Rights Agent or, prior to the
Distribution Date, on the registry books of the Transfer Agent.

27. Supplements and Amendments. Except as otherwise provided herein, for so long
as the Rights are then redeemable, the Company may in its sole and absolute
discretion, and the Rights Agent shall if the Company so directs, supplement or
amend any provision of this Rights

 

38



--------------------------------------------------------------------------------

Agreement in any respect without the approval of any holders of the Rights, any
such supplement or amendment to be evidenced by a writing signed by the Company
and the Rights Agent. At any time when the Rights are no longer redeemable,
except as provided in this Section 27, the Company may supplement or amend this
Rights Agreement, and the Rights Agent shall, if the Company so directs, without
the approval of any holders of Right Certificates in order to (i) cure any
ambiguity, (ii) correct or supplement any provision contained herein which may
be defective or inconsistent with any other provisions herein, (iii) shorten or
lengthen any time period hereunder, or (iv) change or supplement the provisions
hereunder in any manner which the Company may deem necessary or desirable, any
such supplement or amendment to be evidenced by a writing signed by the Company
and the Rights Agent; provided that no such supplement or amendment shall
adversely affect the interests of the holders of Rights as such (other than an
Acquiring Person or an Affiliate or Associate of an Acquiring Person), and no
such amendment may cause the Rights again to become redeemable or cause the
Rights Agreement again to become amendable other than in accordance with this
sentence. Upon the delivery of a certificate from an appropriate officer of the
Company that states that the proposed supplement or amendment complies with this
Section 27, the Rights Agent shall execute such supplement or amendment. Prior
to the Distribution Date, the interests of the holders of Rights shall be deemed
coincident with the interests of the holders of Common Stock. Notwithstanding
anything contained in this Rights Agreement to the contrary, the Rights Agent
may, but shall not be obligated to, enter into any supplement or amendment that
affects the Rights Agent’s own rights, duties, obligations or immunities under
this Rights Agreement.

28. Successors. All of the covenants and provisions of this Rights Agreement by
or for the benefit of the Company or the Rights Agent shall bind and inure to
the benefit of their respective successors and assigns hereunder.

29. Benefits of this Rights Agreement. Nothing in this Rights Agreement shall be
construed to give to any Person other than the Company, the Rights Agent and the
registered holders of the Right Certificates (and, prior to the Distribution
Date, the Common Stock) any legal or equitable right, remedy or claim under this
Rights Agreement; this Rights Agreement shall be for the sole and exclusive
benefit of the Company, the Rights Agent and the holders of record of the Right
Certificates (and, prior to the Distribution Date, the Common Stock).

30. Determinations and Actions by the Board of Directors. The Board of Directors
shall have the exclusive power and authority to administer this Rights Agreement
and to exercise the rights and powers specifically granted to the Board of
Directors or to the Company, or as may be necessary or advisable in the
administration of this Rights Agreement, including, without limitation, the
right and power to (i) interpret the provisions of this Rights Agreement and
(ii) make all determinations deemed necessary or advisable for the
administration of this Rights Agreement (including, without limitation, a
determination to redeem or not redeem the Rights or to amend or not amend this
Rights Agreement). All such actions, calculations, interpretations and
determinations which are done or made by the Board of Directors in good faith,
including but not limited to those made under Sections 1 and 11 hereunder, shall
be final, conclusive and binding on the Company, the Rights Agent, the holders
of the Rights, as such, and all other Persons. The Rights Agent is entitled
always to assume the Board of Directors acted in good faith and shall be fully
protected and incur no liability in reliance thereon.

 

39



--------------------------------------------------------------------------------

31. Governing Law. This Rights Agreement and each Right Certificate issued
hereunder shall be deemed to be a contract made under the laws of the State of
Delaware and for all purposes shall be governed by and construed in accordance
with the laws of such state applicable to contracts to be made solely by
residents of such state and performed entirely within such state.

32. Counterparts. This Rights Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

33. Descriptive Headings. Descriptive headings of the several sections of this
Rights Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.

34. Severability. If any term, provision, covenant or restriction of this Rights
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, illegal or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Rights Agreement shall remain in full force
and effect and shall in no way be affected, impaired or invalidated; provided,
however, that if such excluded provision shall effect the rights, immunities,
duties or obligations of the Rights Agent, the Rights Agent shall be entitled to
resign immediately.

35. Force Majeure. Notwithstanding anything to the contrary contained herein,
the Rights Agent shall not be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunctions of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war or civil unrest.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Rights Agreement to be
duly executed and attested, all as of the date and year first above written.

 

PJT PARTNERS INC. By:  

/s/ Michael S. Chae

  Name:   Michael S. Chae   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Rights Agent By:  

/s/ Paula Caroppoli

  Name:   Paula Caroppoli   Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATION OF

SERIES A JUNIOR PARTICIPATING PREFERRED STOCK

OF

PJT PARTNERS INC.

We,                     , [NAME OF OFFICE], and                     , [NAME OF
OFFICE], of PJT Partners Inc., a Delaware corporation (the “Corporation”), in
accordance with the provisions of Section 151(g) of the General Corporation Law
of the State of Delaware, DO HEREBY CERTIFY:

That the Board of Directors adopted the following resolution creating a series
of Preferred Stock designated as Series A Junior Participating Preferred Stock:

RESOLVED, that pursuant to the authority vested in the Board of Directors in
accordance with the provisions of the Certificate of Incorporation, a series of
Preferred Stock of the Corporation be, and it hereby is, created, and that the
designation and amount thereof and the powers, preferences and relative,
participating, optional and other special rights of the shares of such series,
and the qualifications, limitations or restrictions thereof are as follows:

SECTION 1. Designation and Amount. The shares of such series shall be designated
as “Series A Junior Participating Preferred Stock,” par value $0.01 per share
(the “Series A Junior Participating Preferred Stock”), and the number of shares
constituting such series shall be 3,000,000, which number may from time to time
be increased or decreased (but not below the number then outstanding) by the
Board of Directors.

SECTION 2. Dividends and Distributions. (a) The dividend rate on the shares of
Series A Junior Participating Preferred Stock shall be for each quarterly
dividend (hereinafter referred to as a “Quarterly Dividend Period”), which
Quarterly Dividend Periods shall commence on January 1, April 1, July 1 and
October 1 each year (each such date being referred to herein as a “Quarterly
Dividend Payment Date”) (or in the case of original issuance, from the date of
original issuance) and shall end on and include the day next preceding the first
date of the next Quarterly Dividend Period, at a rate per Quarterly Dividend
Period (rounded to the nearest cent) subject to the provisions for adjustment
hereinafter set forth, equal to the greater of (a) $1.000 and (b) 1,000 times
the aggregate per share amount of all cash dividends, and 1,000 times the
aggregate per share amount (payable in cash, based upon the fair market value at
the time the non-cash dividend or other distribution is declared as determined
in good faith by the Board of Directors) of all non-cash dividends or other
distributions other than a dividend payable in shares of common stock or a
subdivision of the outstanding shares of common stock (by reclassification or
otherwise), declared (but not withdrawn) on the Class A Common Stock, par value
$0.01 per share, of the Corporation (the “Common Stock”) during the immediately
preceding quarterly dividend period, or, with respect to the first quarterly
dividend period, since the first issuance of any share or fraction of a share of
Series A Junior Participating Preferred Stock. In the event the Corporation
shall at any time after October 1, 2015 (the “Rights Declaration Date”)
(i) declare



--------------------------------------------------------------------------------

any dividend on Common Stock payable in shares of Common Stock, (ii) subdivide
the outstanding Common Stock, or (iii) combine the outstanding Common Stock into
a smaller number of shares, then in each such case the amount to which holders
of shares of Series A Junior Participating Preferred Stock were entitled
immediately prior to such event under the preceding sentence shall be adjusted
by multiplying such amount by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

(b) Dividends shall begin to accrue and be cumulative on outstanding shares of
Series A Junior Participating Preferred Stock from the Quarterly Dividend
Payment Date next preceding the date of issue of such shares of Series A Junior
Participating Preferred Stock, unless the date of issue of such shares is prior
to the record date for the first Quarterly Dividend Payment Date, in which case
dividends on such shares shall begin to accrue from the date of issue of such
shares, or unless the date of issue is a Quarterly Dividend Payment Date or is a
date after the record date for the determination of holders of shares of Series
A Junior Participating Preferred Stock entitled to receive a quarterly dividend
and before such Quarterly Dividend Payment Date, in either of which events such
dividends shall begin to accrue and be cumulative from such Quarterly Dividend
Payment Date. Accrued but unpaid dividends shall not bear interest. Dividends
paid on the shares of Series A Junior Participating Preferred Stock in an amount
less than the total amount of such dividends at the time accrued and payable on
such shares shall be allocated pro rata on a share-by-share basis among all such
shares at the time outstanding. The Board of Directors may fix a record date for
the determination of holders of shares of Series A Junior Participating
Preferred Stock entitled to receive payment of a dividend or distribution
declared thereon, which record date shall be no more than 45 days prior to the
date fixed for the payment thereof.

(c) So long as any shares of the Series A Junior Participating Preferred Stock
are outstanding, no dividends or other distributions shall be declared, paid or
distributed, or set aside for payment or distribution, on the Common Stock
unless, in each case, the dividend required by this Section 2 to be declared on
the Series A Junior Participating Preferred Stock shall have been declared.

(d) The holders of the shares of Series A Junior Participating Preferred Stock
shall not be entitled to receive any dividends or other distributions except as
provided herein.

SECTION 3. Voting Rights. The holders of shares of Series A Junior Participating
Preferred Stock shall have the following voting rights:

(a) Subject to the provision for adjustment hereinafter set forth, each share of
Series A Junior Participating Preferred Stock shall entitle the holder thereof
to 1,000 votes on all matters submitted to a vote of the stockholders of the
Corporation. In the event the Corporation shall at any time after the Rights
Declaration Date (i) declare any dividend on Common Stock payable in shares of
Common Stock, (ii) subdivide the outstanding Common Stock, or (iii) combine the
outstanding Common Stock into a smaller number of shares, then in each such case
the number of votes per share to which holders of shares of Series A Junior
Participating Preferred Stock were entitled immediately prior to such event
shall be adjusted by multiplying



--------------------------------------------------------------------------------

such number by a fraction the numerator of which is the number of shares of
Common Stock outstanding immediately after such event and the denominator of
which is the number of shares of Common Stock that were outstanding immediately
prior to such event.

(b) Except as otherwise provided herein, in the Certificate of Incorporation or
the Amended and Restated Bylaws of the Corporation (the “Bylaws”) or by
applicable law, the holders of shares of Series A Junior Participating Preferred
Stock and the holders of shares of Common Stock shall vote together as one class
for the election of directors of the Corporation and on all other matters
submitted to a vote of stockholders of the Corporation.

(c) Except as set forth herein, in the Certificate of Incorporation or the
Bylaws or by applicable law, holders of Series A Junior Participating Preferred
Stock shall have no special voting rights and their consent shall not be
required (except to the extent they are entitled to vote with holders of Common
Stock as set forth herein) for authorizing or taking any corporate action.

(d) If, at the time of any annual meeting of stockholders for the election of
directors, the equivalent of six quarterly dividends (whether or not
consecutive) payable on any share or shares of Series A Junior Participating
Preferred Stock are in default, the number of directors constituting the Board
of Directors shall be increased by two. In addition to voting together with the
holders of Common Stock for the election of other directors of the Corporation,
the holders of record of the Series A Junior Participating Preferred Stock,
voting separately as a class to the exclusion of the holders of Common Stock,
shall be entitled at said meeting of stockholders (and at each subsequent annual
meeting of stockholders), unless all dividends in arrears have been paid or
declared and set apart for payment prior thereto, to vote for the election of
two directors of the Corporation, the holders of any Series A Junior
Participating Preferred Stock being entitled to cast a number of votes per share
of Series A Junior Participating Preferred Stock as is specified in paragraph
(a) of this Section 3. Until the default in payments of all dividends which
permitted the election of said directors shall cease to exist, any director who
shall have been so elected pursuant to the preceding sentence may be removed at
any time, either with or without cause, only by the affirmative vote of the
holders of the shares of Series A Junior Participating Preferred Stock at the
time entitled to cast a majority of the votes entitled to be cast for the
election of any such director at a special meeting of such holders called for
that purpose, and any vacancy thereby created may be filled by the vote of such
holders. If and when such default shall cease to exist, the holders of the
Series A Junior Participating Preferred Stock shall be divested of the foregoing
special voting rights, subject to revesting in the event of each and every
subsequent like default in payments of dividends. Upon the termination of the
foregoing special voting rights, the terms of office of all persons who may have
been elected directors pursuant to said special voting rights shall forthwith
terminate, and the number of directors constituting the Board of Directors shall
be reduced by two. The voting rights granted by this Section 3(d) shall be in
addition to any other voting rights granted to the holders of the Series A
Junior Participating Preferred Stock in this Section 3.

SECTION 4. Reacquired Shares. Any shares of Series A Junior Participating
Preferred Stock purchased or otherwise acquired by the Corporation in any manner
whatsoever shall be retired and canceled promptly after the acquisition thereof.
All such shares shall upon their cancelation become authorized but unissued
shares of Preferred Stock, without designation as to series until such shares
are once more designated as part of a particular series by the Board of
Directors pursuant to the provisions of the Certificate of Incorporation.



--------------------------------------------------------------------------------

SECTION 5. Liquidation, Dissolution or Winding Up. Upon the liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
no distribution shall be made (1) to the holders of shares of stock ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Junior Participating Preferred Stock unless, prior thereto, the
holders of shares of Series A Junior Participating Preferred Stock shall have
received an amount equal to the accrued and unpaid dividends and distributions
thereon, whether or not declared, to the date of such payment, plus an amount
per share, subject to the provision for adjustment hereinafter set forth, equal
to 1,000 times the aggregate amount to be distributed per share to holders of
Common Stock or (2) to the holders of stock ranking on parity (either as to
dividends or upon liquidation, dissolution or winding up) to the Series A Junior
Participating Preferred Stock except distributions made ratably on the Series A
Junior Participating Preferred Stock and all other such parity stock in
proportion to the total amounts to which the holders of all such shares are
entitled upon such liquidation, dissolution or winding up. In the event the
Corporation shall at any time after the Rights Declaration Date (i) declare any
dividend on Common Stock payable in shares of Common Stock, (ii) subdivide the
outstanding Common Stock, or (iii) combine the outstanding Common Stock into a
smaller number of shares, then in each such case the amount to which holders of
shares of Series A Junior Participating Preferred Stock were entitled
immediately prior to such event pursuant to clause (2) of the preceding sentence
shall be adjusted by multiplying such amount by a fraction the numerator of
which is the number of shares of Common Stock outstanding immediately after such
event and the denominator of which is the number of shares of Common Stock that
were outstanding immediately prior to such event.

SECTION 6. Consolidation, Merger, etc. In case the Corporation shall enter into
any consolidation, merger, combination or other transaction in which the shares
of Common Stock are exchanged for or changed into other stock or securities,
cash and/or any other property, then in any such case the then outstanding
shares of Series A Junior Participating Preferred Stock shall at the same time
be similarly exchanged or changed into an amount per share (subject to the
provision for adjustment hereinafter set forth) equal to 1,000 times the
aggregate amount of stock, securities, cash and/or any other property (payable
in kind), as the case may be, into which or for which each share of Common Stock
is exchanged or changed. In the event the Corporation shall at any time after
the Rights Declaration Date (i) declare any dividend on Common Stock payable in
shares of Common Stock, (ii) subdivide the outstanding Common Stock, or
(iii) combine the outstanding Common Stock into a smaller number of shares, then
in each such case the amount set forth in the preceding sentence with respect to
the exchange or change of shares of Series A Junior Participating Preferred
Stock shall be adjusted by multiplying such amount by a fraction the numerator
of which is the number of shares of Common Stock outstanding immediately after
such event and the denominator of which is the number of shares of Common Stock
that were outstanding immediately prior to such event.

SECTION 7. No Redemption; No Sinking Fund. (a) The shares of Series A Junior
Participating Preferred Stock shall not be subject to redemption by the
Corporation or at the option of any holder of Series A Junior Participating
Preferred Stock; provided, however, that the Corporation may purchase or
otherwise acquire outstanding shares of Series A Junior Participating Preferred
Stock in the open market or by offer to any holder or holders of shares of
Series A Junior Participating Preferred Stock.

(b) The shares of Series A Junior Participating Preferred Stock shall not be
subject to or entitled to the operation of a retirement or sinking fund.



--------------------------------------------------------------------------------

SECTION 8. Fractional Shares. The Series A Junior Participating Preferred Stock
shall be issuable upon exercise of the Rights issued pursuant to the Rights
Agreement in whole shares or in any fraction of a share that is one
one-thousandths (1/1,000ths) of a share or any integral multiple of such
fraction which shall entitle the holder, in proportion to such holder’s
fractional shares, to receive dividends, exercise voting rights, participate in
distributions and to have the benefit of all other rights of holders of Series A
Junior Participating Preferred Stock. In lieu of fractional shares, the
Corporation, prior to the first issuance of a share or a fraction of a share of
Series A Junior Participating Preferred Stock, may elect (1) to make a cash
payment as provided in the Rights Agreement for fractions of a share other than
one one-thousandths (1/1,000ths) of a share or any integral multiple thereof or
(2) to issue depository receipts evidencing such authorized fraction of a share
of Series A Junior Participating Preferred Stock pursuant to an appropriate
agreement between the Corporation and a depository selected by the Corporation;
provided that such agreement shall provide that the holders of such depository
receipts shall have all the rights, privileges and preferences to which they are
entitled as holders of the Series A Junior Participating Preferred Stock. All
payments made with respect to fractional shares hereunder shall be rounded to
the nearest whole cent.

SECTION 9. Certain Restrictions. (a) Whenever quarterly dividends or other
dividends or distributions payable on the Series A Junior Participating
Preferred Stock as provided in Section 2 are in arrears, thereafter and until
all accrued and unpaid dividends and distributions, whether or not declared, on
shares of Series A Junior Participating Preferred Stock outstanding shall have
been paid in full, the Corporation shall not:

(i) declare or pay dividends on, make any other distributions on, or redeem or
purchase or otherwise acquire for consideration any shares of stock ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Junior Participating Preferred Stock;

(ii) declare or pay dividends on or make any other distributions on any shares
of stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Junior Participating Preferred
Stock, except dividends paid ratably on the Series A Junior Participating
Preferred Stock and all such parity stock on which dividends are payable or in
arrears in proportion to the total amounts to which the holders of all such
shares are then entitled;

(iii) redeem or purchase or otherwise acquire for consideration shares of any
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Junior Participating Preferred
Stock; provided that the Corporation may at any time redeem, purchase or
otherwise acquire shares of any such parity stock in exchange for shares of any
stock of the Corporation ranking junior (either as to dividends or upon
liquidation, dissolution or winding up) to the Series A Junior Participating
Preferred Stock; or

(iv) purchase or otherwise acquire for consideration any shares of Series A
Junior Participating Preferred Stock, or any shares of stock ranking on a parity
with the Series A Junior Participating Preferred Stock, except in accordance
with a purchase offer made in writing or by publication (as determined by the
Board of Directors) to all holders of such shares upon such terms as the Board
of Directors, after consideration of the respective annual dividend rates and
other relative rights and preferences of the respective series and classes,
shall determine in good faith will result in fair and equitable treatment among
the respective series or classes.

(b) The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under paragraph (a) of this Section 9,
purchase or otherwise acquire such shares at such time and in such manner.



--------------------------------------------------------------------------------

SECTION 10. Ranking. The Series A Junior Participating Preferred Stock shall
rank junior to all other series of Preferred Stock of the Corporation but senior
to each of the Class A Common Stock and Class B Common Stock of the Corporation
as to dividends and upon liquidation, unless the Board of Directors shall
specifically determine otherwise in fixing the powers, preferences and relative,
participating, optional and other special rights of the shares of such series
and the qualifications, limitations or restrictions thereof.

SECTION 11. Amendment. None of the powers, preferences and relative,
participating, optional and other special rights of the Series A Junior
Participating Preferred Stock as provided herein or in the Certificate of
Incorporation shall be amended in any manner which would alter or change the
powers, preferences, rights or privileges of the holders of Series A Junior
Participating Preferred Stock so as to affect them adversely without the
affirmative vote of the holders of at least two-thirds of the outstanding shares
of Series A Junior Participating Preferred Stock, voting together as a single
class.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be duly executed in its corporate name on this day of [●], [●].

 

PJT PARTNERS INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Right Certificate]

 

Certificate No. W-                                Rights

NOT EXERCISABLE AFTER [●], [●], OR EARLIER IF REDEEMED OR EXCHANGED. AT THE
OPTION OF THE COMPANY, THE RIGHTS MAY BE REDEEMED AT $0.001 PER RIGHT OR
EXCHANGED FOR CLASS A COMMON STOCK ON THE TERMS SET FORTH IN THE STOCKHOLDER
RIGHTS AGREEMENT. IN THE EVENT THAT THE RIGHTS REPRESENTED BY THIS CERTIFICATE
ARE ISSUED TO A PERSON WHO IS AN ACQUIRING PERSON OR CERTAIN TRANSFEREE OF THE
RIGHTS PREVIOUSLY OWNED BY SUCH PERSONS, THIS RIGHT CERTIFICATE AND THE RIGHTS
REPRESENTED HEREBY SHALL BE NULL AND VOID AND WILL NO LONGER BE TRANSFERABLE.

RIGHT CERTIFICATE

PJT PARTNERS INC.

This certifies that                     , or registered assigns, is the
registered owner of the number of Rights set forth above, each of which entitles
the owner thereof, subject to the terms, provisions and conditions of the
Stockholder Rights Agreement dated as of October 1, 2015 (the “Rights
Agreement”) between PJT Partners Inc., a Delaware corporation (the “Company”),
and American Stock Transfer & Trust Company, LLC (the “Rights Agent”), to
purchase from the Company at any time after the Distribution Date (as such term
is defined in the Rights Agreement) and prior to 5:00 p.m. (New York City time)
on October 1, 2018, at the office of the Rights Agent, or of its successors as
Rights Agent, designated for such purpose, one one-thousandth of a fully paid
and nonassessable share of Series A Junior Participating Preferred Stock of the
Company (the “Preferred Stock”) at a purchase price of $79.00 per one
one-thousandth of a share, as the same may from time to time be adjusted in
accordance with the Rights Agreement (the “Purchase Price”), upon presentation
and surrender of this Right Certificate with the Form of Election to Purchase
duly executed. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Rights Agreement.

As provided in the Rights Agreement, the Purchase Price and the number of shares
of Preferred Stock or other securities which may be purchased upon the exercise
of the Rights evidenced by this Right Certificate are subject to modification
and adjustment upon the happening of certain events and, upon the happening of
certain events, securities other than shares of Preferred Stock, or other
property, may be acquired upon exercise of the Rights evidenced by this Right
Certificate, as provided by the Rights Agreement.

Upon the occurrence of a Flip-In Event, if the Rights evidenced by this Rights
Certificate are beneficially owned by (i) an Acquiring Person or an Affiliate or
Associate of any such Acquiring Person, (ii) a transferee of any such Acquiring
Person, Associate or Affiliate, or (iii) under certain circumstances specified
in the Rights Agreement, a transferee of a Person who, after such transfer,
became an Acquiring Person, or any Affiliate or Associate of an Acquiring



--------------------------------------------------------------------------------

Person, such Rights shall be null and void and will no longer be transferable
and no holder hereof shall have any right with respect to such Rights from and
after the occurrence of such Flip-In Events.

This Right Certificate is subject to all the terms, provisions and conditions of
the Rights Agreement, which terms, provisions and conditions are incorporated
herein by reference and made a part hereof and to which Rights Agreement
reference is hereby made for a full description of the rights, limitations of
rights, obligations, duties and immunities of the Rights Agent, the Company and
the holders of record of the Right Certificates, which limitation of rights
include the temporary suspension of the exercisability of such Rights under the
specific circumstances set forth in the Rights Agreement. Copies of the Rights
Agreement are on file at the principal executive office of the Company and are
available upon written request to the Company.

This Right Certificate, with or without other Right Certificates, upon surrender
at the office of the Rights Agent designated for such purpose, may be exchanged
for another Right Certificate or Right Certificates of like tenor and date
evidencing Rights entitling the holder of record to purchase a like aggregate
number of shares of Preferred Stock as the Rights evidenced by the Right
Certificate or Right Certificates surrendered shall have entitled such holder to
purchase. If this Right Certificate shall be exercised in part, the holder shall
be entitled to receive upon surrender hereof, another Right Certificate or Right
Certificates for the number of whole Rights not exercised.

Subject to the provisions of the Rights Agreement, at any time prior to the
earlier of (i) the occurrence of a Flip-In Event or (ii) the Expiration Date,
the Rights evidenced by this Certificate may be redeemed by the Company at its
option at a redemption price of $0.001 per Right. Subject to the provisions of
the Rights Agreement, the Company may, at its option, at any time after a
Flip-In Event, exchange all or part of the Rights evidenced by this Certificate
for shares of the Company’s Common Stock or for Preferred Stock (or shares of a
class or series of the Company’s preferred stock having the same rights,
privileges and preferences as the Preferred Stock).

Subject to the provisions of the Rights Agreement, at any time after the
occurrence of a Flip-In Event and prior to Acquiring Person becoming the
Beneficial Owner of 50% or more of the outstanding shares of Common Stock, the
Board of Directors may require all or any portion of the outstanding Rights
(other than Rights owned by such Acquiring Person which have become null and
void) to be exchanged for Common Stock on a pro rata basis, at an exchange ratio
of one share of Common Stock or one one-thousandth of a share of Preferred Stock
(or of a share of a class or series of the Company’s Preferred Stock having
equivalent rights, preferences and privileges), per Right (subject to
adjustment).

No fractional shares of Preferred Stock shall be issued upon the exercise of any
Right or Rights evidenced hereby (other than fractions which are integral
multiples of one one-thousandth of a share of Preferred Stock, which may, at the
option of the Company, be evidenced by depositary receipts), and no fractional
shares of Common Stock will be issued upon the exchange of any Right or Rights
evidenced hereby, and in lieu thereof, as provided in the Rights Agreement,
fractions of shares of Preferred Stock or Common Stock shall receive an amount
in cash equal to the same fraction of the then Current Market Price of a share
of Preferred Stock or Common Stock, as the case may be.

 

2



--------------------------------------------------------------------------------

No holder of this Right Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of Common Stock or of
any other securities of the Company which may at any time be issuable on the
exercise hereof, nor shall anything contained in the Rights Agreement or herein
be construed to confer upon the holder hereof, as such, any of the rights of a
stockholder of the Company or any right to vote in the election of directors; or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action or to receive notice of meetings or
other actions affecting stockholders (other than certain actions specified in
the Rights Agreement) or to receive dividends or subscription rights, or
otherwise, until the Right or Rights evidenced by this Right Certificate shall
have been exercised or exchanged as provided in the Rights Agreement.

This Right Certificate shall not be valid or obligatory for any purpose until it
shall have been countersigned by the Rights Agent.

WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal. Dated as of             , [●].

 

ATTEST:     PJT PARTNERS INC.

 

    By:  

 

Secretary           Title:  

 

COUNTERSIGNED:     AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Rights Agent
    By:  

 

    Title:  

 

 

3



--------------------------------------------------------------------------------

Form of Reverse Side of Right Certificate

FORM OF ASSIGNMENT

(To be executed by the registered holder if such holder

desires to transfer any or all of the Rights

represented by this Right Certificate)

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

 

 

(Name, address and social security or other

identifying number of transferee)

(                    ) of the Rights represented by this Right Certificate,
together with all right, title and interest in and to said Rights, and hereby
irrevocably constitutes and appoints                                        
attorney to transfer said Rights on the books of the within-named Company with
full power of substitution.

 

Dated:             ,            

 

    (Signature)  

Signature Guaranteed:

Signatures must be guaranteed by a participant in the Securities Transfer Agent
Medallion Program, the Stock Exchanges Medallion Program or the New York Stock
Exchange, Inc. Medallion Signature Program.



--------------------------------------------------------------------------------

Form of Reverse Side of Right Certificate    (continued)    2

 

CERTIFICATE

The undersigned hereby certifies by checking the appropriate boxes that:

(1) the rights evidenced by this Right Certificate [    ] are [    ] are not
being sold, assigned and transferred by or on behalf of a Person who is or was
an Acquiring Person (as such capitalized terms are defined in the Rights
Agreement);

(2) after due inquiry and to the best knowledge of the undersigned, it [    ]
did [    ] did not acquire the Rights evidenced by this Right Certificate from
any Person who is or was an Acquiring Person or an Affiliate or Associate of an
Acquiring Person or any transferee of such Persons.

 

Dated:             ,             

 

    (Signature)

Signature Guaranteed:

Signatures must be guaranteed by a participant in the Securities Transfer Agent
Medallion Program, the Stock Exchanges Medallion Program or the New York Stock
Exchange, Inc. Medallion Signature Program.

NOTICE

The signatures to the foregoing Assignment and the foregoing Certificate, if
applicable, must correspond to the name as written upon the face of this Right
Certificate in every particular, without alteration or enlargement or any change
whatsoever, and must be guaranteed by a participant in a Securities Transfer
Association recognized signature program.

In the event that the foregoing Certificate is not duly executed, with signature
guaranteed, the Company may deem the Rights represented by this Right
Certificate to be Beneficially Owned by an Acquiring Person or an Affiliate or
Associate of an Acquiring Person (as such capitalized terms are defined in the
Rights Agreement), and not issue any Right Certificate or Right Certificates in
exchange for this Right Certificate.



--------------------------------------------------------------------------------

Form of Reverse Side of Right Certificate    (continued)    3

 

FORM OF ELECTION TO PURCHASE

(To be executed by the registered holder if such holder

desires to exercise any or all of the Rights

represented by this Right Certificate)

To PJT Partners Inc.:

The undersigned hereby irrevocably elects to exercise                    
(                    ) of the Rights represented by this Right Certificate to
purchase the shares of the Common Stock of the Company, or other securities or
property issuable upon the exercise of said number of Rights pursuant to the
Rights Agreement.

The undersigned hereby requests that a certificate for any such securities and
any such property be issued in the name of and delivered to:

 

 

 

 

(Name, address and social security or other

identifying number of issuee)

The undersigned hereby further requests that if said number of Rights shall not
be all the Rights represented by this Right Certificate, a new Right Certificate
for the remaining balance of such Rights be issued in the name of and delivered
to:

 

 

 

 

(Name, address and social security or other

identifying number of issuee)

 

Dated:             ,             

 

    (Signature)

Signature Guaranteed:

Signatures must be guaranteed by a participant in the Securities Transfer Agent
Medallion Program, the Stock Exchanges Medallion Program or the New York Stock
Exchange, Inc. Medallion Signature Program.



--------------------------------------------------------------------------------

Form of Reverse Side of Right Certificate    (continued)    4

 

CERTIFICATE

The undersigned hereby certifies by checking the appropriate boxes that:

(1) the Rights evidenced by this Right Certificate [     ] are [     ] are not
being exercised by or on behalf of a Person who is or was an Acquiring Person or
an Affiliate or Associate of any such Acquiring Person or an Affiliate or
Associate of any such Acquiring Person (as such terms are defined pursuant to
the Rights Agreement);

(2) after due inquiry and to the best knowledge of the undersigned, it [     ]
did [     ] did not acquire the Rights evidenced by this Right Certificate from
any Person who is or was an Acquiring Person or an Affiliate or Associate of an
Acquiring Person or any transferee of such Persons.

 

Dated:             ,             

 

    (Signature)

Signature Guaranteed:

Signatures must be guaranteed by a participant in the Securities Transfer Agent
Medallion Program, the Stock Exchanges Medallion Program or the New York Stock
Exchange, Inc. Medallion Signature Program.

NOTICE

The signature to the foregoing Election to Purchase and the foregoing
Certificate, if applicable, must correspond to the name as written upon the face
of the this Right Certificate in every particular, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a participant in
a Securities Transfer Association recognized signature program.

In the event that the foregoing Certificate is not duly executed, with signature
guaranteed, the Company may deem the Rights represented by this Right
Certificate to be Beneficially Owned by an Acquiring Person or an Affiliate or
Associate of an Acquiring Person (as such capitalized terms are defined in the
Rights Agreement), and not issue any Right Certificate or Right Certificates in
exchange for this Right Certificate.



--------------------------------------------------------------------------------

EXHIBIT C

UNDER CERTAIN CIRCUMSTANCES, AS SET FORTH IN THE STOCKHOLDER RIGHTS AGREEMENT,
DATED OCTOBER 1, 2015 (THE “RIGHTS AGREEMENT”) BETWEEN PJT PARTNERS INC. AND
AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, RIGHTS ISSUED TO, BENEFICIALLY
OWNED BY OR TRANSFERRED TO ANY PERSON WHO IS OR BECOMES AN ACQUIRING PERSON (AS
DEFINED IN THE RIGHTS AGREEMENT) OR AN ASSOCIATE OR AFFILIATE (AS DEFINED IN THE
RIGHTS AGREEMENT) THEREOF AND CERTAIN TRANSFEREES THEREOF WILL BE NULL AND VOID
AND WILL NO LONGER BE TRANSFERABLE.

PJT Partners Inc.

Summary of Terms of

Stockholder Rights Agreement

 

Nature of Right    When exercisable, each Right (a “Right”) will initially
entitle the holder to purchase at the Purchase Price (as defined below) one
one-thousandth of a share of Series A Junior Participating Preferred Stock
(“Preferred Stock”) of PJT Partners Inc. (the “Company”). Means of Distribution
   The Company will distribute the Rights to each holder of outstanding shares
of Class A Common Stock of the Company (the “Common Stock”) as a dividend of one
Right for each share of Common Stock. The Company will also attach Rights to all
future issuances of shares of Common Stock prior to the Distribution Date (as
defined below). Exercisability    Rights become exercisable on the earlier of:
(i) the tenth business day after the date of public announcement by the Company
or by any person or group that such person or group has become the beneficial
owner of 15% or more of the outstanding shares of Common Stock (an “Acquiring
Person”), or (ii) the tenth business day (unless extended by the Board of
Directors of the Company (the “Board”)) following the commencement, or
announcement of an intention to commence, by any person or group of a tender or
exchange offer, which would result in any person becoming an Acquiring Person
(the earlier of such dates is referred to as the “Distribution Date”), provided
that an Acquiring Person does not include an Exempt Person (as defined in the
Rights Agreement) for so long as any such person continues to be an Exempt
Person. Rights will trade separately from the Common Stock once the Rights
become exercisable. Purchase Price    $79.00 per one one-thousandth of a share
of Preferred Stock, which is the amount that in the judgment of the Board
represents the long-term value of one share of Common Stock over the term of the
Rights Agreement (the “Purchase Price”).



--------------------------------------------------------------------------------

Term    The Rights will expire upon the earliest of (i) October 1, 2018 or
(ii) the time at which the Rights are redeemed or exchanged as described below
(the earliest of (i) and (ii) being herein referred to as the “Expiration
Date”). Redemption of Rights    The Company may redeem Rights at a price of
$0.001 per Right (rounded up to the nearest whole $0.01 in the case of any
holder whose holdings are not in a multiple of ten), subject to the approval of
the Board, at any time prior to the earlier of (x) the tenth business day after
the first occurrence of a Flip-In Event (or, if such Flip-In Event shall have
occurred prior to October 1, 2015 (the “Record Date”), the 10th business day
following the Record Date) or (y) the Expiration Date. Preferred Stock    The
Preferred Stock purchasable upon exercise of the Rights will be nonredeemable
and junior to any other series of preferred stock the Company may issue (unless
otherwise provided in the terms of such other series). Each share of Preferred
Stock will have a preferential cumulative quarterly dividend in an amount equal
to 1,000 times the dividend declared on each share of Common Stock. In the event
of liquidation, the holders of Preferred Stock will receive a preferred
liquidation payment equal to an amount per share equal to 1,000 times the
aggregate payment to be distributed per share of Common Stock. Each share of
Preferred Stock will have 1,000 votes, voting together with the shares of Common
Stock. In the event of any merger, consolidation or other transaction in which
shares of Common Stock are exchanged for or changed into other securities, cash
and/or other property, each share of Preferred Stock will be entitled to receive
1,000 times the amount and type of consideration received per share of Common
Stock. The rights of the Preferred Stock as to dividends, liquidation and
voting, and in the event of mergers and consolidations, are protected by
customary anti-dilution provisions. Fractional shares (in integral multiples of
one one-thousandth) of Preferred Stock will be issuable; however, the Company
may elect to distribute depositary receipts in lieu of such fractional shares.
In lieu of fractional shares other than fractions that are multiples of one
one-thousandth of a share, an adjustment in cash will be made based on the
market price of the Preferred Stock on the last trading date prior to the date
of exercise. Because of the nature of the Preferred Stock’s dividend,
liquidation and voting rights, the value of one one-thousandth of a share of
Preferred Stock purchasable upon exercise of each Right should approximate the
value of one share of Common Stock.

 

2



--------------------------------------------------------------------------------

Rights in Event of Acquisition of Substantial Amount of Common Stock    In the
event that any person or group becomes an Acquiring Person (“Flip-In Event”), a
holder of a Right thereafter has the right to purchase, upon payment of the
then-current Purchase Price, in lieu of one one-thousandth of a share of
Preferred Stock per outstanding Right, such number of shares of Common Stock
having a market value at the time of the transaction equal to the Purchase Price
divided by one-half the Current Market Price (as defined in the Rights
Agreement) of the Common Stock. Notwithstanding the foregoing, Rights held by an
Acquiring Person or any Associate or Affiliate thereof or certain transferees
will be null and void and no longer be transferable. In the event that there are
insufficient authorized but unissued shares of Common Stock to permit the
exercise of the Rights in full upon the occurrence of a Flip-In Event, the
Company may substitute certain other types of property for Common Stock so long
as the total value received by the holder of the Rights is equivalent to the
value of the Common Stock that the holder would otherwise have received.

Rights in Event of

Business Combination

   If, following the occurrence of a Flip-In Event, the Company is acquired by
any person in a merger or other business combination transaction in which the
securities of the Company are exchanged or converted or in which the Company is
not the surviving corporation, or 50% or more of its assets or earnings power
are sold to any person (any such event, a “Flip-Over Event”), each holder of a
Right (other than an Acquiring Person, or Affiliates or Associates thereof)
shall thereafter have the right to purchase, upon payment of the then-current
Purchase Price, such number of shares of common stock of the acquiring company
having a current market value equal to the Purchase Price divided by one-half
the Current Market Price of such common stock. Exchange Option    In the event
any person or group becomes an Acquiring Person, and prior to the acquisition by
such person or group of 50% or more of the outstanding shares of Common Stock,
the Board may require all or any portion of the outstanding Rights (other than
Rights owned by such Acquiring Person that have become void) to be exchanged for
Common Stock on a pro rata basis, at an exchange ratio of one share of Common
Stock or one one-thousandth of a share of Preferred Stock (or of a share of a
class or series of the Company’s preferred stock having equivalent rights,
preferences and privileges), per Right (subject to adjustment). Fractional
Shares    The Company will not issue any fractional shares of Common Stock upon
exercise of the Rights and, in lieu thereof, the Company will make a payment in
cash to the holder of such Rights equal to the same fraction of the current
market value of a share of Common Stock.

 

3



--------------------------------------------------------------------------------

Adjustment    The Purchase Price payable, and the number of shares of Preferred
Stock or other securities or property issuable, upon exercise of the Rights are
subject to adjustment from time to time to prevent dilution (i) in the event of
a stock dividend on, or a subdivision, combination or reclassification of the
Preferred Stock, (ii) upon the grant to holders of the Preferred Stock of
certain rights or warrants to subscribe for Preferred Stock or convertible
securities at less than the current market price of the Preferred Stock or
(iii) upon the distribution to holders of the Preferred Stock of evidences of
indebtedness or assets (excluding dividends payable in Preferred Stock) or of
subscription rights or warrants (other than those referred to above). The number
of Rights associated with each share of Common Stock is also subject to
adjustment in the event of a stock split of the Common Stock or a stock dividend
on the Common Stock payable in Common Stock or subdivisions, consolidations or
combinations of the Common Stock occurring, in any such case, prior to the
Distribution Date. Rights as Stockholder    The Rights themselves do not entitle
the holder thereof to any rights as a stockholder, including, without
limitation, voting rights or to receive dividends. Amendment of Rights    Until
the Rights become nonredeemable, the Company may amend the Rights Agreement in
any manner. After the Rights become nonredeemable, the Company may amend the
Rights Agreement to cure any ambiguity, to correct or supplement any provision,
which may be defective or inconsistent with any other provisions, to shorten or
lengthen any time period under the Rights Agreement, or to change or supplement
any provision in any manner the Company may deem necessary or desirable,
provided that no such amendment may adversely affect the interests of the
holders of the Rights (other than the Acquiring Person or its Affiliates or
Associates) or cause the Rights to again be redeemable or the Rights Agreement
to again be freely amendable.   

A copy of the Rights Agreement is available, free of charge, from the Company,
PJT Partners Inc., 280 Park Avenue, New York, New York 10017, Attention:
Corporate Secretary. This summary description of the Rights Agreement does not
purport to be complete and is qualified in its entirety by reference to the
Rights Agreement, as amended from time to time, which is incorporated in this
summary description by reference.

 

4